                                          Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 1 of 64




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     DEBORAH LANE, et al.,                              Case No. 16-cv-06790-BLF
                                   8                    Plaintiffs,
                                                                                            ORDER RE CROSS-MOTIONS FOR
                                   9             v.                                         SUMMARY JUDGMENT
                                  10     LANDMARK THEATRE                                   [Re: ECF 69, 76]
                                         CORPORATION, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs Deborah Lane and John Daugherty bring suit against the owners and operators of

                                  14   the Nickelodeon Theater, a movie theater in Santa Cruz, California, for allegedly failing to comply

                                  15   with state and federal accessibility laws. Presently before the Court are the parties’ cross-motions

                                  16   for summary judgment pursuant to Federal Rule of Civil Procedure 56. As set forth below, the

                                  17   Court finds that each side is entitled to summary judgment as to certain claims, but that several

                                  18   other claims must proceed to trial. The Court thus GRANTS IN PART and DENIES IN PART

                                  19   Plaintiffs’ motion for summary judgment, ECF 69, and Defendants’ motion for summary

                                  20   judgment, ECF 76.

                                  21     I.   BACKGROUND
                                  22          Because both sides have filed cross-motions, the facts cannot be set forth in the light most

                                  23   favorable to the non-moving party. Instead, the Court briefly summarizes the basis for the suit,

                                  24   focusing on the undisputed facts and denoting the assertions made by each side.

                                  25          The Plaintiffs are Deborah Lane and John Daugherty, a couple living in Santa Cruz,

                                  26   California. ECF 70 (“Lane Decl.”) ¶ 3. Lane attests that, due to various disabilities affecting her

                                  27   spine, neck, feet, and legs, she is “unable to stand or walk independently” and therefore “use[s] a

                                  28   motorized wheelchair for ambulation.” Id. ¶ 2. She further attests that doctors have diagnosed her
                                           Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 2 of 64




                                   1   condition as permanent. Id.; see also ECF 70-1 (Letter from Dr. J. Spiegel of the Santa Cruz

                                   2   County Health Department). Daugherty states that he was born with Spastic Cerebral Palsy, as a

                                   3   result of which he “can only stand for short periods of time.” ECF 71 (“Daugherty Decl.”) ¶ 2.

                                   4   Consequently, he, like Lane, “use[s] a motorized wheelchair for ambulation.” Id.

                                   5          According to Plaintiffs, they are avid movie-goers. Daugherty Decl. ¶ 3; Lane Decl. ¶ 3.

                                   6   One of the theaters they have frequented is the Nickelodeon Theater (the “Nick”) located at 210

                                   7   Lincoln Street, Santa Cruz, California. Daugherty Decl. ¶ 3; Lane Decl. ¶ 3. The Nick was

                                   8   originally built in 1969 as a one-screen movie theater. ECF 72-3 (initial permits and plans for

                                   9   construction of the Nick, received from the Santa Cruz Building Department); see ECF 72

                                  10   (“Clefton Decl.”) ¶ 4; ECF 76-1 (“Fant Decl.”) ¶ 4. It was later altered to become the four-screen

                                  11   theater it is today, which Defendants Landmark Movie Theaters and Silver Cinemas Acquisition

                                  12   Co.1 acquired in 2015. Fant Decl. ¶ 4; ECF 72-6 at 3 (deposition of Michael Fant from
Northern District of California
 United States District Court




                                  13   2/19/2019). Plaintiffs say that they enjoy going to the Nick because it is only four blocks from

                                  14   their home and because it shows independent films that often are not screened elsewhere.

                                  15   Daugherty Decl. ¶ 3; Lane Decl. ¶ 3.

                                  16          Specifically, the instant suit is based on two visits Plaintiffs made to the Nick, one on June

                                  17   18, 2016 and another on August 7, 2016. Daugherty Decl. ¶¶ 5-10; Lane Decl. ¶¶ 5-10; ECF 39

                                  18   (First Amended Complaint (“FAC”)) ¶¶ 15-17. Plaintiffs attest that on June 18, 2016, they went

                                  19   to the Nick to watch a movie called Maggie’s Plan. Daugherty Decl. ¶¶ 6-7; Lane Decl. ¶¶ 6-8.

                                  20   Plaintiffs both claim to have encountered numerous barriers to access at the Nick. For instance,

                                  21   Lane states that when she used the restroom, her wheelchair “got stuck in the front part of the stall

                                  22   due to its small size.” Lane Decl. ¶ 8. Lane further states that she “twisted [her] back trying to

                                  23   maneuver into the stall” but was ultimately “unable to actually use the toilet.” Id. Daugherty

                                  24   allegedly encountered other barriers during that visit, including: the entrance doors to the Nick

                                  25   were too heavy, and Daugherty required assistance to open them; the height of the concessions

                                  26
                                       1 Defendants have submitted evidence that Landmark Movie Theaters is the fictitious name used
                                  27
                                       by Silver Cinemas Acquisition Co. and not a separate entity. ECF 76-1 (“Fant Decl.”) ¶ 1.
                                  28   Plaintiffs do not dispute this evidence. Nevertheless, for consistency with the operative FAC and
                                       the parties briefing, the Court refers to “Defendants” in the plural.
                                                                                         2
                                          Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 3 of 64




                                   1   counter was too high, and Daugherty required assistance to complete his transaction. Daugherty

                                   2   Decl. ¶ 7.

                                   3          Plaintiffs returned to the Nick on August 7, 2016 to see a movie called Hunt for the

                                   4   Wilderpeople. Daugherty Decl. ¶ 9; Lane Decl. ¶ 10. They allege that they again experienced

                                   5   several accessibility barriers. In particular, Lane had an urgent need to use the restroom and her

                                   6   wheelchair became stuck in the stall, as it had on her previous visit. Lane Decl. ¶ 11. Unable to

                                   7   use the Nick’s restroom, Lane “tried to get home quickly in order to use the restroom there” but

                                   8   “did not make it” and had an “embarrassing urination accident” before reaching her home. Id.

                                   9   Daugherty likewise needed to use the men’s restroom. Though he was able to access the toilet,

                                  10   “the placement of the grab bars made it difficult” for him to do so. Daugherty Decl. ¶ 10. In

                                  11   addition, “[d]ue to the size and configuration of the toilet stall,” Daugherty was unable to close the

                                  12   stall door while he was using it and then was unable to flush the toilet afterwards. Id. Plaintiffs
Northern District of California
 United States District Court




                                  13   say that their experiences on both visits caused them great embarrassment and physical

                                  14   discomfort. Daugherty Decl. ¶¶ 8-10; Lane Decl. ¶¶ 8-9, 11. As a result, they have been deterred

                                  15   from returning to the Nick, despite wanting to see movies being shown there. Daugherty Decl. ¶

                                  16   11; Lane Decl. ¶ 12.

                                  17          On November 23, 2016, Plaintiffs filed their original Complaint, ECF 1. After proceeding

                                  18   as mandated by General Order No. 56 for the Northern District of California, the parties were

                                  19   unable to resolve the case. Accordingly, the parties moved for administrative relief pursuant to

                                  20   General Order No. 56 and Civil Local Rule 7-11 and this Court granted the motion. ECF 26. The

                                  21   parties then stipulated to the filing of the operative First Amended Complaint (“FAC”), ECF 39,

                                  22   the sole purpose of which was to add allegations of notice to Defendants of Plaintiffs’ claimed

                                  23   access barriers, as required by Oliver v. Ralphs Grocery Co., 654 F.3d 903, 909 (9th Cir. 2011).

                                  24   ECF 38.

                                  25          The FAC identifies 66 barriers to disabled access at the Nick. See FAC ¶ 19. They are:

                                  26                Exterior Ticket Windows:
                                                    1. The slope of the ground surface at the two ticket windows has a slope
                                  27                   of more than 1:48; measured at 3.8%.
                                                    2. There is not a ticket window with a transaction counter 34" maximum
                                  28                   above the ground surface; measured at approx. 42" and 43-1/4".
                                                                                         3
                                       Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 4 of 64



                                             3. The height of the call button is more than 54" (2010 ADAS safe
                                   1            harbor); measured at approx. 55-1/2" AFF [Above Finished Floor].
                                   2         Entry Door:
                                             4. The threshold is more than 1/2" above the exterior walk surface;
                                   3            measured at approx. 1-1/4".
                                             5. The effort to operate the door exceeds 5lbs. force; measured at
                                   4            approx. 8.5lbs force.
                                             6. The required tactile exit sign is not provided.
                                   5         7. A loose floor mat is provided at the exterior side of the entry door and
                                                can roll up and create a tripping hazard.
                                   6         Theatre Lobby:
                                             8. A loose floor mat is provided at the exterior side of the entry door and
                                   7             can roll up and create a tripping hazard.
                                             9. There is not a compliant section of snack counter. The height of the
                                   8             counter surface is more [than] 34" AFF; measured at approx. 39-1/2"
                                                 AFF.
                                   9
                                             10. There is not a compliant section of counter. The height of the counter
                                                 surface is more [than] 34" AFF; measured at approx. 36" AFF.
                                  10         11. The operable part of the water dispenser is more than 46" AFF and
                                                 over an obstruction more than 34" max AFF (the counter is at 36"
                                  11
                                                 AFF, see Item 10, above).
                                  12         Theatre Lobby – Accessible Route:
Northern District of California
 United States District Court




                                             12. An accessible route is not provided from the building entrance to
                                  13             theater number [1] or to the men’s and women’s restrooms. The slope
                                                 of the route of travel exceeds 1:20 for a [walkway] and 1:12 for a
                                  14             ramp and the cross slope exceeds 1:48; the slope is measured up to
                                                 16.7% and cross slope up to 12.2%.
                                  15         13. The turn approaching the men’s restroom is not compliant. The width
                                                 at the turn is 36" and the width leaving the turn is less than 38".
                                  16
                                             Men’s Restroom:
                                  17         14. The sign does not contrast with the door; it is not a light sign on the
                                                 dark door.
                                  18         15. The maneuvering space does not extend 18" beyond the strike side
                                                 jamb; measured at approx. 8-1/4".
                                  19         16. The effort to operate the door exceeds 5lbs. force; measured at
                                                 approx. 8lbs force.
                                  20         17. The closing speed is less than 5-seconds; measured at 3.46 seconds.
                                             18. The Clearance to the apron is less than 29"; measured at 27-1/2" AFF.
                                  21         19. The required clear space and knee and toe space is not provided; there
                                                 is a barrier placed under the lavatory that encroaches into the required
                                  22             knee and toe space.
                                             20. The reflective surface of the mirror is more than 40" AFF; measured
                                  23             at approx. 55-3/4" AFF.
                                             21. The urinal rim is more than 17" AFF; measured at approx. 17-1/2"
                                  24             AFF.
                                             22. The required clear space is not provided; the width of the stall is less
                                  25             than 60" inside; measured at approx. 38-1/2".
                                             23. The toilet is not centered 17" to 18" from the side wall; it is located
                                  26             approx. 19-1/8" from the side wall.
                                             24. The required maneuvering space is not provided; the measured space
                                  27             in front of the toilet is approx. 37".
                                             25. The rear wall grab bar is not positioned correctly in relation to the
                                  28             centerline of the toilet.
                                                                                    4
                                       Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 5 of 64



                                             26. The toilet paper dispenser is more than 7" to 9" in front of the toilet.
                                   1         27. The coat hook is more than 48" AFF; measured at 59-3/4" AFF.
                                   2         Women’s Restroom:
                                             28. The sign does not contrast with the door; it is not a light sign on the
                                   3             dark door.
                                             29. The maneuvering space does not [measure] 60" measured
                                   4             perpendicular to the door in the closed position; measured at approx.
                                                 30".
                                   5         30. The effort to operate the door exceeds 5lbs. force; measured at
                                                 approx. 9lbs force.
                                   6         31. The slope of the floor is greater than 1:48; measured at 2.8%.
                                             32. The Clearance to the apron is less than 29"; measured at 27-1/2" AFF.
                                   7         33. The required clear space and knee and toe space is not provided; there
                                                 is a barrier placed under the lavatory that encroaches into the required
                                   8             knee and toe space.
                                             34. The reflective surface of the mirror is more than 40" AFF; measured
                                   9             at approx. 52-1/2" AFF.
                                             35. The required clear space is not provided; the width of the stall is less
                                  10             than 60" inside; measured at approx. 35-1/2".
                                             36. A pull is not provided on the inside of the compartment door.
                                  11         37. The toilet is not centered 17" to 18" from the side wall; it is located
                                                 approx. 18-3/4 from the side wall (with the toilet paper dispenser).
                                  12         38. The required maneuvering space is not provided; the measured space
Northern District of California




                                                 in front of the toilet is approx. 41".
 United States District Court




                                  13         39. The rear wall grab bar is not provided.
                                             40. The toilet paper dispenser is more than 7" to 9" in front of the toilet.
                                  14         41. The coat hook is more than 48" AFF; measured at 68" AFF.
                                             42. The top of the outlet at the seat cover dispenser is more than 40" AFF;
                                  15             measured at approx. 60" AFF.
                                             Theatre One:
                                  16         43. The bottom 10" of the push side of the door is not a smooth and
                                                 uninterrupted surface; a kick-down door stop is mounted within the
                                  17             required smooth area.
                                  18         44. The clear width of the entry door to theater 1 is less than 32";
                                                 measured at approx. 27-3/4".
                                             45. The effort to operate the door exceeds 5lbs. force; measured at
                                  19             approx. 8lbs and 12lbs force.
                                             46. The slope of the route of travel at the front of the theatre leading to
                                  20             the exit door exceeds 1:20 (5%); measured up to 12.5%.
                                             47. Five accessible locations are provided; one seat location at the top of
                                  21             the theater adjacent the entry/exit door. The other four accessible
                                                 seating locations are provided at the 2nd and 3rd rows from the front.
                                  22
                                                 This distribution of 4/5 of the accessible seating location[s] provided
                                                 within the first 3 rows of seating does not meet the requirement for
                                  23
                                                 equivalent or better than average viewing angle provided in the
                                                 facility.
                                  24
                                             Theatre Two:
                                  25         48. The bottom 10" of the push side of the door is not a smooth and
                                                 uninterrupted surface; a kick-down door stop is mounted within the
                                  26             required smooth area.
                                             49. The maneuvering space does not extend 18" beyond the strike side
                                  27             jamb; measured at approx. 6-1/2".
                                             50. The effort to operate the door exceeds 5lbs. force; measured at
                                  28             approx. 12lbs force.
                                                                                    5
                                          Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 6 of 64



                                                  51. The closing speed is less than 5-seconds; measured at 2.10 seconds.
                                   1              52. Two accessible locations are provided at the 2nd row [from] the front.
                                                      This distribution of seating does not meet the requirement for
                                   2                  equivalent or better than average viewing angle provided in the
                                                      facility.
                                   3
                                                  Theatre Three:
                                   4              53. The bottom 10" of the push side of the door is not a smooth and
                                                      uninterrupted surface; a kick-down door stop is mounted within the
                                   5                  required smooth area.
                                                  54. The maneuvering space does not extend 18" beyond the strike side
                                   6                  jamb; measured at approx. 6-1/2".
                                                  55. The effort to operate the door exceeds 5lbs. force; measured at
                                   7                  approx. 10.5lbs force.
                                                  56. The closing speed is less than 5-seconds; measured at 2.33 seconds.
                                   8              57. The wheelchair space at the back portion of the theater . . . can be
                                                      entered only from the side and the depth of the space is less than 60";
                                   9                  measured at approx. 39".
                                                  Theatre Four:
                                  10              58. The bottom 10" of the push side of the door is not a smooth and
                                                      uninterrupted surface; a kick-down door stop is mounted within the
                                  11
                                                      required smooth area.
                                  12              59. The maneuvering space does not extend 18" beyond the strike side
                                                      jamb; measured at approx. 5-1/2". Also the clear space does not
Northern District of California
 United States District Court




                                                      extend 60" measured perpendicular to the door in the closed position;
                                  13
                                                      measured at 52".
                                                  60. The clear space does not extend 48" measured perpendicular to the
                                  14                  door in the closed position; measured at 19-1/2".
                                                  61. The effort to operate the door exceeds 5lbs. force; measured at
                                  15                  approx. 10lbs force.
                                                  62. The closing speed is less than 5-seconds; measured at 2.72 seconds.
                                  16              63. Two accessible locations are provided at the front row of seating.
                                                      This distribution of seating does not meet the requirement for
                                  17                  equivalent or better than average viewing angle provided in the
                                  18                  facility.
                                                  Exterior Entry Court:
                                  19              64. The entry court is not accessible; barriers include excessive slopes
                                                      and changes in level.
                                  20              65. The cross slope (including slope in any direction where movement is
                                                      not limited to a specific direction) exceeds 1:48 at multiple locations
                                  21                  throughout the entry court.
                                                  66. The change in level is greater than 1/4" vertical occur between
                                  22                  concrete sections where the form boards are not at the same elevation
                                                      as the concrete.
                                  23
                                       FAC ¶ 19 (bullets substituted for numbers). These same barriers are described in a report prepared
                                  24
                                       by the Plaintiffs’ expert, Mr. Gary Waters, based on a site inspection conducted on April 19, 2017.
                                  25
                                       ECF 73-2 (“Waters Report”) at 11-38; ECF 73 (“Waters Decl.”) ¶ 5. For clarity, the Court will
                                  26
                                       refer to each barrier by its number in the above list, which is consistent with the numbering in the
                                  27
                                       Waters Report.
                                  28
                                                                                         6
                                          Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 7 of 64




                                   1          Based on these barriers, Plaintiffs allege that Defendants have violated various state and

                                   2   federal laws, including: (1) the federal Americans with Disabilities Act (“ADA”), see FAC ¶¶ 46-

                                   3   55; (2) the California Health and Safety Code §§ 19955 et seq., see FAC ¶¶ 10-28; (3) the

                                   4   California Disabled Persons Act (“CDPA”), Cal. Civ. Code §§ 54, 54.1, see FAC ¶¶ 10-28; (4) the

                                   5   California Unruh Civil Rights Act (the “Unruh Act”), Cal. Civ. Code §§ 51, 52 see FAC ¶¶ 29-35;

                                   6   and (5) the California Unfair Competition Act (“UCL”), Cal. Bus. & Prof. Code §§ 17200 et seq.,

                                   7   see FAC ¶¶ 36-45. Plaintiffs seek injunctive relief, damages—including treble damages under the

                                   8   CDPA—and attorney fees and costs. See id. ¶¶ 23-28, p. 22-23.

                                   9          Plaintiffs now move for summary judgment as to all their claims. ECF 69 (“Pl. Mot.”).

                                  10   Defendants not only oppose summary judgment in Plaintiffs’ favor, see ECF 78 (“Def. Opp. to Pl.

                                  11   Mot.”), they seek summary judgment in their favor on all counts, ECF 76 (“Def. Mot.”).

                                  12   Plaintiffs, of course, oppose Defendants’ motion. ECF 79 (“Pl. Opp. to Def. Mot.”). The Court
Northern District of California
 United States District Court




                                  13   heard argument on March 19, 2020. The parties’ cross-motions are now ripe for the Court’s

                                  14   decision.

                                  15    II.   LEGAL STANDARD
                                  16          Under Federal Rule of Civil Procedure 56, a court “shall grant summary judgment if the

                                  17   movant shows that there is no genuine dispute as to any material fact and the movant is entitled to

                                  18   judgment as a matter of law.” Fed. R. Civ. P. 56(a). On a motion for summary judgment, the

                                  19   basic question is “whether there is a need for trial—whether, in other words, there are any genuine

                                  20   factual issues that properly can be resolved only by a finder of fact because they may reasonably

                                  21   be resolved in favor of either party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986).

                                  22          To be clear, the mere existence of a factual dispute, by itself, does not necessarily preclude

                                  23   summary judgment. See Liberty Lobby, 477 U.S. at 255. The dispute must be genuine and the

                                  24   disputed fact must be material. A dispute is only genuine if “the evidence presents a sufficient

                                  25   disagreement to require submission to a jury.” Id. at 251–52. In other words, the evidence must

                                  26   be sufficient to support a jury’s finding for either side. See Scott v. Harris, 550 U.S. 372, 380

                                  27   (2007); see also Matsushita Elec. Industrial Co. v. Zenith Radio Corp., 475 U.S. 574, 586–587

                                  28   (1986) (“Where the record taken as a whole could not lead a rational trier of fact to find for the
                                                                                         7
                                          Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 8 of 64




                                   1   nonmoving party, there is no ‘genuine issue for trial.’”). Furthermore, a fact is only material if it

                                   2   could establish an element of a claim or defense and, therefore, “might affect the outcome of the

                                   3   suit under the governing law.” Liberty Lobby, 477 U.S. at 248; see also Celotex Corp. v. Catrett,

                                   4   477 U.S. 317, 322–23 (1986) (explaining that “a complete failure of proof concerning an essential

                                   5   element of the nonmoving party’s case necessarily renders all other facts immaterial”).

                                   6          The party seeking summary judgment bears the “initial responsibility of informing the

                                   7   district court of the basis for its motion, and identifying those portions of the pleadings,

                                   8   depositions, answers to interrogatories, and admissions on file, together with the affid avits, if any,

                                   9   which it believes demonstrate the absence of a genuine issue of material fact.” Celotex Corp., 477

                                  10   U.S. at 323 (internal quotation marks omitted). When the moving party will have the burden of

                                  11   proof on an issue at trial, it must “affirmatively demonstrate” that no reasonable trier of fact could

                                  12   find other than for the moving party. Soremekun v. Thrifty Payless, Inc., 509 F.3d 978, 984 (9th
Northern District of California
 United States District Court




                                  13   Cir. 2007). On the other hand, “[w]hen the nonmoving party has the burden of proof at trial, the

                                  14   moving party need only point out ‘that there is an absence of evidence to support the nonmoving

                                  15   party’s case.’” Devereaux v. Abbey, 263 F.3d 1070, 1076 (9th Cir. 2001) (quoting Celotex Corp.,

                                  16   477 U.S. at 325). If a moving party fails to carry its burden of production, then “the non-moving

                                  17   party has no obligation to produce anything, even if the non-moving party would have the ultimate

                                  18   burden of persuasion.” Nissan Fire and Marine Ins. Co. v. Fritz Cos., Inc., 210 F.3d 1099, 1102-

                                  19   03 (9th Cir. 2000). But if the movant carries its initial burden, the nonmovant “‘may not rest upon

                                  20   the mere allegations or denials of the adverse party’s pleading,’ but must provide affidavits or

                                  21   other sources of evidence that ‘set forth specific facts showing that there is a genuine issue for

                                  22   trial.’” Devereaux, 263 F.3d at 1076 (quoting Fed. R. Civ. P. 56(e)).

                                  23          The court must view evidence in the light most favorable to the nonmoving party and draw

                                  24   all reasonable inferences in favor of that party. Weil v. Citizens Telecom Servs. Co., LLC, 922

                                  25   F.3d 993, 1002 (9th Cir. 2019); see also Scott, 550 U.S. at 378. That is because the court “does

                                  26   not assess credibility or weigh the evidence, but simply determines whether there is a genuine

                                  27   factual issue for trial.” House v. Bell, 547 U.S. 518, 559-60 (2006). Where, as here, the parties

                                  28   file cross-motions for summary judgment, the court “review[s] each motion separately, giving the
                                                                                          8
                                          Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 9 of 64




                                   1   nonmoving party for each motion the benefit of all reasonable inferences.” Brunozzi v. Cable

                                   2   Commc’ns, Inc., 851 F.3d 990, 995 (9th Cir. 2017) (internal quotation marks and alterations

                                   3   omitted). It is certainly possible for a court to deny summary judgment to both sides. United

                                   4   States v. Fred A. Arnold, Inc., 573 F.2d 605, 606 (9th Cir. 1978).

                                   5   III.        UNDISPUTED FACTS
                                   6               Although Plaintiffs assert various causes of action under state and federal law, they arise

                                   7   out of common facts regarding the Plaintiffs’ disabilities and the conditions at the Nick. Hence, in

                                   8   the interest of clarity and to streamline the Court’s analysis of the many issues raised by the instant

                                   9   motions, the Court begins by identifying the following undisputed facts.

                                  10          A.      As to Plaintiffs’ Disabilities
                                  11               First, with respect to Plaintiffs’ disabilities, the Court accepts the following facts as having

                                  12   been established by uncontested evidence:
Northern District of California
 United States District Court




                                  13                   •   Plaintiff Daugherty was born with Spastic Cerebral Palsy, which affects his ability

                                  14                       to walk, to maintain balance, and drive; his hand-eye coordination; and his stamina

                                  15                       for physical activity. ECF 71 (“Daugherty Decl.”) ¶ 2.

                                  16                   •   As a result of his disability, Plaintiff Daugherty “can only stand for short periods

                                  17                       of time.” Id.

                                  18                   •   As a result of his disability, Plaintiff Daugherty “use[s] a motorized wheelchair for

                                  19                       ambulation.” Id.

                                  20                   •   Plaintiff Lane was diagnosed with club feet when she was born. ECF 70 (“Lane

                                  21                       Decl.”) ¶ 2. She underwent several surgeries to correct the club feet, during one of

                                  22                       which a doctor made a mistake. Id. That mistake resulted in the removal of one of

                                  23                       her ankles and the shortening of her leg by 3/4". Id.

                                  24                   •   In addition, Plaintiff Lane has been diagnosed with spine and neck deformations,

                                  25                       which puts her at risk for spine and neck injury, including possible paraplegia. Id.

                                  26                       Her condition has been diagnosed as permanent. Id.; see also ECF 70-1 (Letter

                                  27                       from Dr. J. Spiegel of the Santa Cruz County Health Department).

                                  28                   •   As a result of her disabilities, Plaintiff Lane is “unable to stand or walk
                                                                                              9
                                         Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 10 of 64




                                   1                     independently.” Id.

                                   2                 •   As a result of her disabilities, Plaintiff Lane “use[s] a motorized wheelchair for

                                   3                     ambulation.” Id.

                                   4        B.      As to the Conditions at the Nick
                                   5             Second, as to the conditions at the Nick, Plaintiffs have introduced evidence as to the

                                   6   existence, size, position, and location of the elements they believe constitute barriers to

                                   7   accessibility. Specifically, Plaintiffs engaged an expert witness, Mr. Gary Waters, to make

                                   8   observations and measurements at the Nick. See ECF 73 (“Waters Decl.”) ¶ 4. Mr. Waters is a

                                   9   Certified Access Specialist (“CASp”) in California and provides disability access consulting

                                  10   services as part of his architectural practice, Gary Waters Architectural Corporation. See Waters

                                  11   Decl. ¶ 1. Mr. Waters’ qualifications—which Defendants do not challenge—are laid out more

                                  12   fully in his resume (ECF 73-1) and his Declaration (Waters Decl. ¶¶ 1-3). As part of the General
Northern District of California
 United States District Court




                                  13   Order 56 process, Mr. Waters conducted a formal site inspection of the Nick on April 19, 2017.

                                  14   Waters Decl. ¶ 5. He documented his observations and measurements about the conditions at the

                                  15   Nick in his expert report, ECF 73-2 (the “Waters Report”). Plaintiffs have submitted excerpts of

                                  16   the Waters Report in support of their motion for summary judgment.

                                  17             Defendants do not challenge the admissibility of the Waters Report to establish the

                                  18   conditions at the Nick, nor do they dispute the majority of the observations and measurements

                                  19   contained therein. There are, however, a handful of elements for which Defendants say Plaintiffs’

                                  20   measurements are incorrect: Items 5, 16, 30, 45, 50, 55, 61 relating to door opening force, see Def.

                                  21   Mot. at 14; Items 7 and 8 relating to floor mats, see id.; Items 25 and 39 relating to grab bars in the

                                  22   restrooms, see id. at 16; Items 27 and 41 relating to coat hooks in the restrooms, see id.; and Items

                                  23   43, 48, 53, and 58 relating to door stops on the doors to each screen, see id. The only evidence

                                  24   Defendants introduce to support their competing factual contentions is the declaration of Mr.

                                  25   Michael Fant. See ECF 76-1 (“Fant Decl.”) ¶¶ 23-32 (attesting to “[t]he current condition of the

                                  26   Theater”).

                                  27             Plaintiffs object that Mr. Fant’s declaration is not admissible as to the conditions at the

                                  28   Nick, and thus cannot create a genuine factual dispute. Pl. Opp. to Def. Mot. at 5. This objection
                                                                                           10
                                         Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 11 of 64




                                   1   is sustained. Mr. Fant is the Senior Vice President of Real Estate and Development for

                                   2   Defendants and was their designated deponent under Federal Rule of Civil Procedure 30(b)(6).

                                   3   Fant Decl. ¶ 1. As such, he states he is “personally familiar with the current condition of the

                                   4   Theater.” Id. ¶ 5. However, this is only the foundation Fant provides for his knowledge of the

                                   5   conditions at the Nick: He does not attest that he personally conducted an investigation, when he

                                   6   might have done so, or that he took measurements during any investigation. Even if Mr. Fant is an

                                   7   expert witness as Defendants contend, see ECF 85 (“Def. Reply”) at 6, he must show that his

                                   8   testimony “is based on sufficient facts or data.” Fed. R. Evid. 702. Defendants have provided no

                                   9   information about the basis of Mr. Fant’s assertions.

                                  10          Furthermore, the declaration does not offer any specific measurements. For instance, Fant

                                  11   merely states that “[t]he coat hooks in the men’s and women’s restrooms are mounted not more

                                  12   than 48 inches above the floor,” without indicating precisely how high the coat hooks are
Northern District of California
 United States District Court




                                  13   mounted. Id. ¶ 30. In other words, the statements in Mr. Fant’s declaration amount to no more

                                  14   than conclusory assertions that Plaintiffs’ measurements are incorrect. “Mere conclusory

                                  15   allegations unsupported by factual data” cannot defeat a motion for summary judgment , much less

                                  16   establish a party’s entitlement to summary judgment. Angel v. Seattle–First Nat’l Bank, 653 F.2d

                                  17   1293, 1299 (9th Cir. 1981).

                                  18          For the foregoing reasons, the Court holds that the Fant Declaration is inadmissible to

                                  19   establish the conditions at the Nick. That leaves the Waters Report uncontested. The Court

                                  20   therefore finds that, as a general matter, the descriptions and measurements in the Waters Report

                                  21   represent the conditions at the Nick.

                                  22   IV.    DISCUSSION
                                  23          Both parties move for summary judgment as to the entire FAC, which includes claims

                                  24   under the federal ADA and various state laws.

                                  25          To briefly outline the statutory framework, Title III of the ADA prohibits discrimination

                                  26   by public accommodations against persons with disabilities. See 42 U.S.C. § 12182(a). Such

                                  27   discrimination includes a failure to “maintain in operable working condition those features of

                                  28   facilities and equipment that are required to be readily accessible to and usable by persons with
                                                                                        11
                                         Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 12 of 64




                                   1   disabilities.” Chapman v. Pier 1 Imports (U.S.) Inc., 779 F.3d 1001, 1006 (9th Cir. 2015) (quoting

                                   2   28 C.F.R. § 36.211(a)). Whether a facility is “readily accessible,” in turn, is defined largely by the

                                   3   ADA Accessibility Guidelines (the “ADAAG Standards”), which “lay out the technical structural

                                   4   requirements of places of public accommodation.” Id. (citing 28 C.F.R. §§ 36.304(d), 36.104).

                                   5   The original implementing regulations for the ADA adopted the 1991 version of the ADAAG

                                   6   Standards (the “1991 ADAAG Standards”), republished at 28 C.F.R. Pt. 36, App. D; they have

                                   7   since been replaced by the 2010 version of the ADAAG Standards (the “2010 ADAAG

                                   8   Standards”), codified at 36 C.F.R. 1191, app. B & D (2009). See 28 C.F.R. § Pt. 36, App. B; see

                                   9   generally Landis v. Washington State Major League Baseball Stadium Pub. Facilities Dist., No.

                                  10   2:18-CV-01512-BJR, 2019 WL 7157165, at *5 (W.D. Wash. Dec. 3, 2019). Still, in some cases—

                                  11   depending principally upon when the facility was constructed or last altered—the 1991 ADAAG

                                  12   Standards remain applicable. See 28 C.F.R. §§ 36.304(d), 36.406(a).
Northern District of California
 United States District Court




                                  13          Plaintiffs Lane and Daugherty are suing under the ADA to remedy various elements of the

                                  14   Nick they believe are out of compliance with the relevant ADAAG Standards. They seek

                                  15   injunctive relief, which is the only form of relief the ADA affords private plaintiffs. See Oliver,

                                  16   654 F.3d at 905; 42 U.S.C. § 12188(a).

                                  17          Lane and Daugherty have also brought suit under various California statutes. There are

                                  18   two basic avenues for a plaintiff to make out a claim under California’s disability laws. As will be

                                  19   laid out in greater detail below, a plaintiff can prevail under certain California statutes by proving

                                  20   that the defendant violated the federal ADA. Alternatively, a plaintiff can prove that the defendant

                                  21   violated California’s own accessibility requirements. Importantly, “because California disability

                                  22   access standards long predate the ADA and ADAAG,” they can “sometimes operate to remedy

                                  23   barriers that would not otherwise fall within the ambit of the ADA.” Rodriguez v. Barrita, Inc., 10

                                  24   F. Supp. 3d 1062, 1074 (N.D. Cal. 2014). One of the main sources of California’s accessibility

                                  25   requirements for public accommodations is Title 24 of the California Code of Regulations, often

                                  26   referred to as the California Building Code. See id.

                                  27          There are, of course, specific requirements for each of the relevant statutes, which the

                                  28   parties’ motions implicate. For that reason, the Court separately considers whether summary
                                                                                         12
                                         Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 13 of 64




                                   1   judgment is appropriate as to each set of claims. The Court begins with three threshold issues: (1)

                                   2   the scope of Plaintiffs’ standing, which affects this Court’s jurisdiction; (2) whether certain of

                                   3   Plaintiffs’ claims have been rendered moot; and (3) whether this Court should exercise

                                   4   supplemental jurisdiction over Plaintiffs’ state law claims. The Court then addresses sequentially

                                   5   the claims under the federal ADA, the claims under the California Health and Safety Code, the

                                   6   claims under the California Disabled Persons Act, the claims under the Unruh Act, and the claims

                                   7   under the UCL.

                                   8        A.      Standing
                                   9             As a threshold matter, Defendants object that Plaintiffs lack Article III standing to litigate

                                  10   certain of the alleged barriers in federal court. The Supreme Court’s familiar formulation of the

                                  11   “irreducible constitutional minimum of standing,” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560

                                  12   (1992), consists of three elements: “The plaintiff must have (1) suffered an injury in fact, (2) that
Northern District of California
 United States District Court




                                  13   is fairly traceable to the challenged conduct of the defendant, and (3) that is likely to be redressed

                                  14   by a favorable judicial decision,” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). The

                                  15   plaintiff, as “the party invoking federal jurisdiction,” “bears the burden of establishing these

                                  16   elements.” Lujan, 504 U.S. at 561.

                                  17             In the Ninth Circuit, it is well-established that a plaintiff who personally encounters an

                                  18   accessibility barrier that interferes with or deters his access to a place of public accommodation

                                  19   has standing to “challenge all barriers in that public accommodation that are related to his or her

                                  20   specific disability.” Chapman, 631 F.3d at 947. That is, a plaintiff “need not have personally

                                  21   encountered all the barriers that impede his access to” the public accommodation in order to have

                                  22   been injured for the purpose of Article III. Id. at 951. It is enough for the plaintiff to have

                                  23   knowledge of the barrier and be deterred from patronizing the public accommodation because of

                                  24   it; such deterrence constitutes injury-in-fact. See Doran v. 7-Eleven, Inc., 524 F.3d 1034, 1043-44

                                  25   (9th Cir. 2008). Importantly, however, the challenged barrier must relate to the plaintiff’s specific

                                  26   disability, or else it cannot fairly be said to have caused plaintiff’s injury-in-fact. See Chapman,

                                  27   631 F.3d at 947 n.4., 953; Rodriguez, 10 F. Supp. 3d at 1075. Thus, the Ninth Circuit explained in

                                  28   Chapman that “a blind person would have standing to assert an ADA violation where a newly
                                                                                           13
                                         Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 14 of 64




                                   1   constructed multi-story facility has elevators lacking floor buttons in Braille, while Chapman, who

                                   2   we assume can see and press the floor buttons, would not.” 631 F.3d at 947 n.4.

                                   3          Here, Defendants contend that a subset of the 66 alleged barriers identified by Plaintiffs do

                                   4   not relate to Plaintiffs’ specific disabilities, wherefore they lack standing to challenge them. See

                                   5   Def. Mot. at 15-16.

                                   6          First, Defendants argue that Plaintiffs cannot challenge Item 6, which is that “[t]he

                                   7   required tactile exit sign is not provided” on the Entry Door, FAC ¶ 19; see also Waters Report at

                                   8   12. See Def. Mot. at 15. Tactile signs are intended to serve persons with visual impairments, say

                                   9   Defendants, and Plaintiffs do not claim to have any visual impairments. The Court agrees. At the

                                  10   outset, the Court observes that Plaintiffs cite the California Building Code for the tactile sign

                                  11   requirement; they do not assert any violation of the ADA. See Waters Report at 12 (citing Cal.

                                  12   Code Reg., tit. 24, § 1013.4 (2016)); see also Cal. Code Reg., tit. 24, § 1011.4 (2013).
Northern District of California
 United States District Court




                                  13   Specifically, the relevant regulations require “[r]aised character and Braille exit signs,” also

                                  14   referred to as “tactile exit signs” at various locations in a facility. Cal. Code Reg., tit. 24, § 1013.4

                                  15   (2016); Cal. Code Reg., tit. 24, § 1011.4 (2013). Assuming Defendants have in fact violated these

                                  16   regulations, that violation does not relate to Plaintiffs’ disabilities. The Ninth Circuit’s example in

                                  17   Chapman, though dicta, addresses this precise situation. Chapman, like the instant Plaintiffs, was

                                  18   “unable to walk unassisted” and therefore used a motorized wheelchair when traveling in public.

                                  19   631 F.3d at 943. Also like the instant Plaintiffs, Chapman did not allege or attest that he had

                                  20   visual impairments. Hence, just as Chapman would not be injured by a facility’s failure to provide

                                  21   elevator buttons in Braille, id. at 947 n.4, Plaintiffs have not shown that they would be injured by a

                                  22   failure to provide exit signs in Braille. See also Rodriguez, 10 F. Supp. 3d at 1075 (“Because

                                  23   Rodriguez cannot demonstrate that the stairway safety barriers relate to his particular disability, he

                                  24   cannot demonstrate an ‘injury-in-fact’ that can be redressed by court order.”).

                                  25          The same is true of Items 14 and 28, which are that the men’s and women’s restroom door

                                  26   signs do not “contrast with the door”; they are not “light sign[s] on the dark door[s].” FAC ¶ 19;

                                  27   see also Waters Report at 15. See Def. Mot. at 16. Again, assuming that Defendants’ restroom

                                  28   door signs do not contrast with the door, in violation of Cal. Code Reg. tit. 24, §§ 11B–
                                                                                          14
                                           Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 15 of 64




                                   1   703.7.2.6.1, 11B–703.7.2.6.2 (2016 and 2013),2 nothing in the record suggests that the alleged

                                   2   violations implicate the Plaintiffs’ mobility-related disabilities. Plaintiffs have not indicated, for

                                   3   instance, that the lack of contrast makes it difficult for them to identify the restrooms.

                                   4          To be clear, the Court is not foreclosing the possibility that persons without visual

                                   5   impairments could challenge the tactile exit sign requirement and the contrasting restroom sign

                                   6   requirements. But even if these requirements do not relate solely to visual impairments, Plaintiffs

                                   7   have not articulated any way in which the alleged violations have or could affect them. As the

                                   8   parties seeking to sue, it is their burden to do so. Accordingly, the Court must DISMISS

                                   9   Plaintiffs’ claims as to Items 6, 14, and 28 for lack of subject matter jurisdiction.

                                  10          On the other hand, the Court finds that, notwithstanding Defendants’ objections, Plaintiffs

                                  11   have standing to challenging Items 7 and 8. These items are “loose floor mat[s]” with exposed

                                  12   edges that Plaintiffs say must be fastened to the floor surface pursuant to both state and federal
Northern District of California
 United States District Court




                                  13   law. FAC ¶ 19; see also Waters Report at 12-13 (citing 2010 ADAAG § 302.2 (“Exposed edges

                                  14   of carpet shall be fastened to floor surfaces and shall have trim on the entire length of the exposed

                                  15   edge.”)); Cal. Code Reg. tit. 24, § 11B–302.2 (2016) (same); Cal. Code Reg. tit. 24, § 11B–302.2

                                  16   (2013) (same)). Defendants argue that these alleged barriers do not relate to Plaintiffs’ disabilities

                                  17   because “they use wheelchairs and, therefore, are not likely to ‘trip’ on a floor mat.” Def. Mot. at

                                  18   15. The cited regulations make clear, however, that they are not concerned only with tripping;

                                  19   specifically, “[c]arpets and permanently affixed mats can significantly increase the amount of

                                  20   force (roll resistance) needed to propel a wheelchair over a surface.” Advisory to 2010 ADAAG

                                  21   § 302.2. Thus, that Plaintiffs use wheelchairs for mobility—an uncontested fact—suffices to

                                  22   establish their standing to challenge Items 7 and 8.

                                  23          The Court also rejects Defendants’ final standing objection, which is that Plaintiffs lack

                                  24   standing to assert Item 22. Specifically, Defendants argue that Plaintiffs cannot assert Item 22 as a

                                  25   violation of § 5.6.2 of the American Standards Associations Specifications A117.1/1961 (the

                                  26
                                       2 Plaintiffs indicate that Section 309.4 of the 2010 ADAAG Standards also includes this
                                  27
                                       requirement. See Waters Report at 15. That does not appear to be correct. In any event, the
                                  28   Court’s analysis is unaffected, as it does not reach the merits of any claim that Items 14 and 28
                                       constitute violations of the ADA.
                                                                                          15
                                         Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 16 of 64




                                   1   “1961 ASA Standards”), which, as explained below, is applicable to the Nick pursuant to the

                                   2   California Health and Safety Code. See infra Part IV.C.v. Defendants say that § 5.6.2—which

                                   3   provides that “[t]oilet rooms shall have at least one toilet stall that . . . is 3 feet wide,” ECF 75-4 at

                                   4   10—is designed for “semi-ambulatory” individuals and not for individuals who use wheelchairs,

                                   5   such as Plaintiffs. It is true that Mr. Gary Waters, one of Plaintiffs’ experts, opined in his

                                   6   deposition that the “type of stall . . . prescribed in the ASA” is “really intended for somebody who

                                   7   is not using a wheelchair but may have mobility issues” and needs grab bars to use the toilet

                                   8   facilities. ECF 78-2 (Waters Depo. at 138) (explaining that in stalls wider than 36 inches, grab

                                   9   bars less effective). Mr. Waters further explained that modern accessibility standards refer to two

                                  10   different types of accessible stalls: narrower stalls like the ones prescribed in the ASA and wider

                                  11   stalls that better accommodate wheelchairs. Id. (Waters Depo. at 137-38).

                                  12             Mr. Waters’s testimony might support a view that, in a scheme with both types of
Northern District of California
 United States District Court




                                  13   accessible stalls, Plaintiffs would have standing only to challenge the wider type. But in the 1961

                                  14   ASA Standards, there is only one type of accessible stall; there is no provision for a wider stall.

                                  15   The drafters apparently believed that a width of 36 inches was sufficient to accommodate a

                                  16   wheelchair, based on their finding that a standard wheelchair was 25 inches wide when open. See

                                  17   1961 ASA Standards, § 3.1. As wheelchair users, Plaintiffs certainly have standing to challenge

                                  18   the lack of an accessible stall. That a stall even wider than the one prescribed by § 5.6.2 would

                                  19   better accommodate a wheelchair does not preclude Plaintiffs from asserting a violation of § 5.6.2.

                                  20   The Court therefore finds that Plaintiffs have standing to challenge Item 22.

                                  21             In sum, then, the Court DISMISSES Plaintiffs’ various state and federal law claims as to

                                  22   Items 6, 14, and 28 for lack of standing. The remaining claims may proceed.

                                  23        B.      Mootness
                                  24             Defendants also move for summary judgment on the ground that certain barriers have

                                  25   already been remediated, rendering Plaintiffs’ claims for injunctive relief moot. Defendants are

                                  26   correct that “[b]ecause a private plaintiff can sue only for injunctive relief (i.e., for removal of the

                                  27   barrier) under the ADA . . . a defendant’s voluntary removal of alleged barriers prior to trial can

                                  28   have the effect of mooting a plaintiff’s ADA claim.” Oliver, 654 F.3d at 905. Plaintiffs’ claims
                                                                                           16
                                         Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 17 of 64




                                   1   for injunctive relief under California state law could likewise be mooted by remediation, though

                                   2   not their claims for damages. See Johnson v. Cala Stevens Creek/Monroe, LLC, 401 F. Supp. 3d

                                   3   904, 911 (N.D. Cal. 2019). Here, Defendants claim that they have already fixed Items 17, 51, 56,

                                   4   and 62 relating to door closing speed and Item 11 related to the water dispenser, such that they

                                   5   now comply with all applicable accessibility requirements. See Def. Mot. at 15-16.

                                   6             However, Defendants’ only evidence of their alleged remediation efforts is the Fant

                                   7   Declaration. The Court has already held that the Fant Declaration is inadmissible to establish the

                                   8   conditions at the Nick. See supra Part III.B. Just as the Fant Declaration cannot create a dispute

                                   9   of fact as to the conditions at the Nick at the time of Mr. Waters’s formal site inspection, it is

                                  10   insufficient to show that the conditions later changed. Without any admissible evidence to support

                                  11   Defendants’ mootness contentions, the Court must DENY Defendants’ motion for summary

                                  12   judgment.
Northern District of California
 United States District Court




                                  13        C.      Supplemental Jurisdiction Over State Law Claims
                                  14             The other threshold issue concerns only the state law claims: Defendants ask the Court to

                                  15   exercise its discretion to decline supplemental jurisdiction over Plaintiffs’ state law claims. Def.

                                  16   Mot. at 22-24.

                                  17             The supplemental jurisdiction statute, 28 U.S.C. § 1367(a), provides that the district courts

                                  18   “shall have supplemental jurisdiction over all other claims that are so related to claims in the

                                  19   action within such original jurisdiction that they form part of the same case or controversy under

                                  20   Article III of the United States Constitution.” Subsection 1367(c) then lays out several

                                  21   considerations that “may” lead a court, in its discretion, to decline such jurisdiction. These

                                  22   considerations are:

                                  23                    (1) the claim raises a novel or complex issue of State law,

                                  24                    (2) the claim substantially predominates over the claim or claims over
                                                            which the district court has original jurisdiction,
                                  25                    (3) the district court has dismissed all claims over which it has
                                                            original jurisdiction, or
                                  26
                                                        (4) in exceptional circumstances, there are other compelling reasons
                                  27                        for declining jurisdiction.

                                  28   28 U.S.C. § 1367(c). Thus, “the doctrine of supplemental jurisdiction is a flexible one, giving a

                                                                                          17
                                         Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 18 of 64




                                   1   district court the power to exercise supplemental jurisdiction over a claim and the discretion

                                   2   whether to exercise such jurisdiction.” Maltzman v. Friedman, 103 F.3d 139 (9th Cir. 1996); see

                                   3   Dish Network L.L.C. v. Phu, No. 13-CV-111-L WVG, 2013 WL 3191081, at *3 (S.D. Cal. June

                                   4   20, 2013) (“The conferral is in mandatory terms—the court ‘shall’ have the supplemental

                                   5   jurisdiction—but subdivision (c) . . . gives the court discretion to ‘decline to exercise’ the

                                   6   supplemental jurisdiction in various circumstances.”) (quoting 28 U.S.C.A. § 1367, Practice

                                   7   Commentary at 762).

                                   8             In this case, the Court refuses Defendants’ invitation to decline supplemental jurisdiction

                                   9   over Plaintiffs’ state law claims. The Court notes at the outset that neither party challenges the

                                  10   Court’s authority to exercise supplemental jurisdiction under § 1367(a), for Plaintiffs’ state law

                                  11   claims plainly share a “common nucleus of operative fact” with the federal claims. Bahrampour

                                  12   v. Lampert, 356 F.3d 969, 978 (9th Cir. 2004). Furthermore, the Court is unpersuaded that the
Northern District of California
 United States District Court




                                  13   factors in § 1367(c) warrants declining supplemental jurisdiction. Although Plaintiffs’ state law

                                  14   claims raise some novel issues of state law, see Def. Mot. at 23-24 (citing 28 U.S.C. § 1367(c)(1)),

                                  15   these state law claims do not predominate over the ADA claims, which have not been dismissed.

                                  16   See Def. Mot. at 22 (arguing that “dismissal of Plaintiff[s’] ADA claim[s] warrants dismissal of all

                                  17   remaining state-law claims”). Moreover, considering that this case was filed in 2016, the Court

                                  18   believes that retention of the state law claims would serve values of “economy, convenience, [and]

                                  19   fairness.” Bahrampour, 356 F.3d at 978. Defendants’ request that the Court dismiss Plaintiffs’

                                  20   state law claims is DENIED.

                                  21        D.      Claims under the Federal ADA
                                  22             Having resolved the parties’ threshold disputes, the Court now turns to the merits of

                                  23   Plaintiffs’ claims. The Court begins, as the parties do, with the federal ADA claims. See FAC ¶¶

                                  24   46-55. “To prevail on a discrimination claim under Title III [of the ADA], a plaintiff must show

                                  25   that: (1) he is disabled within the meaning of the ADA; (2) the defendant is a private entity that

                                  26   owns, leases, or operates a place of public accommodation; and (3) the plaintiff was denied public

                                  27   accommodations by the defendant because of his disability.” Arizona ex rel. Goddard v. Harkins

                                  28   Amusement Enterprises, Inc., 603 F.3d 666, 670 (9th Cir. 2010).
                                                                                          18
                                           Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 19 of 64




                                   1          Here, there is no dispute that Plaintiffs Lane and Daugherty have disabilities within the

                                   2   meaning of the ADA. The ADA defines a “disability” as “a physical or mental impairment that

                                   3   substantially limits one or more major life activities,” 42 U.S.C. § 12102(1)(A); it then goes on to

                                   4   list “walking” and “standing” as “major life activities,” id. § 12102(2)(A). Plaintiffs Lane and

                                   5   Daugherty have provided uncontested declarations describing their disabilities, the effect of those

                                   6   disabilities on walking and standing, and their need for wheelchairs for ambulation. See Lane

                                   7   Decl. ¶ 2; Daugherty Decl. ¶ 2. The Court therefore finds they are disabled within the meaning of

                                   8   the ADA. Second, the Defendants admit that they own the Nick. See ECF 10 ¶ 2. The first two

                                   9   elements are thus easily satisfied.

                                  10          The focus of the parties’ dispute is the third element. As to that element, there is a denial

                                  11   of public accommodations when “features of an accommodation” violate applicable accessibility

                                  12   standards. Chapman, 631 F.3d at 945. “The Title III accessibility standards come in three broad
Northern District of California
 United States District Court




                                  13   categories: the ‘new construction’ provisions, which apply to public accommodations constructed

                                  14   after January 26, 1992; the ‘alteration’ provisions, which apply to post-January 26, 1992

                                  15   alterations to buildings that existed as of that date; and the ‘readily achievable’ provisions, which

                                  16   apply to unaltered portions of buildings constructed before January 26, 1992.” Rodriguez, 10 F.

                                  17   Supp. 3d at 1073; see 28 C.F.R. §§ 36.401, 36.401, 36.304. In this case, the parties agree that only

                                  18   the “readily achievable” provisions apply to the alleged barriers at issue. 3 Pl. Mot. at 20; Def.

                                  19   Mot. at 6-7. Under that standard, Defendants are liable for “a failure to remove architectural

                                  20   barriers” in “existing facilities” “where such removal is readily achievable.” Chapman, 631 F.3d

                                  21   at 945 (quoting 42 U.S.C. § 12182(b)(2)(A)(iv)). As noted above, whether an element of a

                                  22   property constitutes a “barrier” to accessibility is defined principally by the ADAAG Standards.

                                  23   See Wyatt v. Ralphs Grocery Co., 65 Fed. App’x 589, 590 (9th Cir. 2003) (“Violations of

                                  24   ADAAG standards indicate the existence of an architectural barrier.”).

                                  25          In their motion, Plaintiffs contend they have undisputed evidence that various elements of

                                  26

                                  27
                                       3 Although the FAC alleges “on information and belief, alterations, structural repairs or addit ions
                                       since January 26, 1993 have also independently triggered” the requirements of 42 U.S.C. § 12183
                                  28   (governing “new constructions and alterations”), FAC ¶ 51, neither party addresses any possible
                                       claims under § 12183 in their motions for summary judgment.
                                                                                       19
                                         Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 20 of 64




                                   1   the Nick fail to comply with the ADAAG Standards, and that remediation of those elements is

                                   2   readily achievable. Defendants oppose Plaintiffs’ motion and make their own motion for

                                   3   summary judgment. Below, the Court begins by reviewing the basic legal framework governing

                                   4   Plaintiffs’ ADA claims. The Court then turns to whether Defendants are entitled to summary

                                   5   judgment and—after concluding they are not—whether Plaintiffs are entitled to summary

                                   6   judgment.

                                   7               i.    Legal Principles under the ADA
                                   8          As explained, Plaintiffs’ ADA claims are brought under 42 U.S.C. § 12182, which requires

                                   9   a defendant to “remove architectural barriers” in “existing facilities” “where such removal is

                                  10   readily achievable.” 42 U.S.C. § 12182(b)(2)(A)(iv). The ADA’s implementing regulations give

                                  11   further content to this requirement. Specifically, as relevant here, 28 C.F.R. § 36.304 provides

                                  12   that “elements in existing facilities that do not comply with the corresponding technical and
Northern District of California
 United States District Court




                                  13   scoping specifications for those elements in the 1991 Standards must be modified to the extent

                                  14   readily achievable to comply with the requirements set forth in the 2010 Standards.” 28 C.F.R.

                                  15   § 36.304(d)(2)(ii)(B). Note that there is an implicit exception contained therein, which is then

                                  16   made explicit at subsection (d)(2)(i). Denoted as a “safe harbor,” § 36.304(d)(2)(i) states:

                                  17                    Elements that have not been altered in existing facilities on or after
                                                        March 15, 2012 and that comply with the corresponding technical and
                                  18                    scoping specifications for those elements in the 1991 Standards are
                                                        not required to be modified in order to comply with the requirements
                                  19                    set forth in the 2010 Standards.

                                  20   As it is not contended that the Nick was altered on or after March 15, 2012, elements in the Nick

                                  21   are actionable barriers only if they fail to comply with the 1991 ADAAG Standards. Thus,

                                  22   Defendants are liable for failing to fix the barriers alleged by Plaintiffs if and only if (1) the Item

                                  23   constitutes a violation of the 1991 ADAAG Standards, and (2) it is “readily achievable” to modify

                                  24   the element to comply with the 2010 ADAAG Standards.

                                  25          The ADA and the implementing regulations also provide further guidance regarding

                                  26   whether the removal of a barrier is “readily achievable.” The ADA defines “readily achievable”

                                  27   as “easily accomplishable and able to be carried out without much difficulty or expense.” 42

                                  28   U.S.C. § 12181(9). In determining whether the removal of a barrier is “readily achievable,”

                                                                                          20
                                         Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 21 of 64




                                   1   factors to be considered include:

                                   2                    (A) the nature and cost of the action needed under this chapter;

                                   3                    (B) the overall financial resources of the facility or facilities involved
                                                        in the action; the number of persons employed at such facility; the
                                   4                    effect on expenses and resources, or the impact otherwise of such
                                                        action upon the operation of the facility;
                                   5                    (C) the overall financial resources of the covered entity; the overall
                                                        size of the business of a covered entity with respect to the number of
                                   6                    its employees; the number, type, and location of its facilities; and
                                   7                    (D) the type of operation or operations of the covered entity, including
                                                        the composition, structure, and functions of the workforce of such
                                   8                    entity; the geographic separateness, administrative or fiscal
                                                        relationship of the facility or facilities in question to the covered
                                   9                    entity.

                                  10   Id. In addition, the implementing regulations for § 12181 give examples of “modest measures that

                                  11   may be taken to remove barriers that are likely to be readily achievable,” such as: installing ramps,

                                  12   repositioning shelves, rearranging furniture, repositioning telephones, widening doors, installing
Northern District of California
 United States District Court




                                  13   offset hinges, repositioning a paper towel dispenser, designating accessible parking spaces, and

                                  14   installing raised toilet seats. 28 C.F.R. § 36.304(b).

                                  15              ii.     Defendants’ Motion for Summary Judgment

                                  16          Defendants’ motion for summary judgment as to Plaintiffs’ ADA claims centers on the

                                  17   second requirement, that remediation be “readily achievable.” Defendants contend that Plaintiffs

                                  18   have an initial burden of production as to whether remediation of the alleged barriers is readily

                                  19   achievable within the meaning of §§ 12181, 12182. Defendants argue both that Plaintiffs have

                                  20   failed to meet that burden and that remediation is not readily achievable as a matter of law. Def.

                                  21   Mot. at 7-10.

                                  22          “This circuit has yet to decide who has the burden of proving that removal of an

                                  23   architectural barrier is readily achievable.” Moore v. Robinson Oil Corp., 588 Fed. App’x 528,

                                  24   529–30 (9th Cir. 2014) (internal quotation marks omitted). Defendants urge the Court to follow

                                  25   the Tenth Circuit’s decision in Colorado Cross Disability Coalition v. Hermanson Family Limited

                                  26   Partnership I, 264 F.3d 999 (10th Cir. 2001). See Def. Mot. at 6-8. Colorado Cross lays out a

                                  27   burden-shifting framework under which “Plaintiff must initially introduce evidence tending to

                                  28   establish that the proposed method of architectural barrier removal is “readily achievable” . . . .

                                                                                           21
                                         Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 22 of 64




                                   1   Only if Plaintiff satisfies this initial burden does the burden of persuasion shift to Defendant to

                                   2   prove that the requested barrier removal method is not readily achievable.” Id. at 1007. The

                                   3   Colorado Cross court further indicated that a plaintiff may satisfy his burden by presenting “a

                                   4   specific design which would be easily accomplishable and able to be carried out without much

                                   5   difficulty or expense.” Id. at 1009.

                                   6          Several district courts in this Circuit have applied the Colorado Cross burden-shifting

                                   7   framework. See, e.g., Rodgers v. Chevys Restaurants, LLC, No. C13-03923 HRL, 2015 WL

                                   8   909763, at *3 (N.D. Cal. Feb. 24, 2015); Kong v. Silver Liquor Mkt. & Laundryland Inc., No.

                                   9   2:18-CV-02322-SVW-SK, 2018 WL 8799887, at *2 (C.D. Cal. Nov. 5, 2018). At the same time,

                                  10   the Court recognizes that the Ninth Circuit rejected the Colorado Cross approach in evaluating

                                  11   barrier removal in historic facilities under 28 C.F.R. § 36.405 and ADAAG § 4.1.7. See Johnson

                                  12   v. VN All. LLC, No. 18-CV-01372-BLF, 2019 WL 2515749, at *6 (N.D. Cal. June 18, 2019)
Northern District of California
 United States District Court




                                  13   (citing Foley Estates Vineyard and Winery, LLC, 531 F.3d 1043, 1048 (9th Cir. 2008)). The Foley

                                  14   Estates court instead placed the burden of production on the defendant, “the party with the best

                                  15   access to information regarding the historical significance of the building” and thus “the best

                                  16   understanding of the circumstances under which that designation might be threatened .” 531 F.3d

                                  17   at 1048. The Ninth Circuit expressed its desire not to require an ADA plaintiff to undertake the

                                  18   “heroic” task of presenting “detailed plans, impact statements, engineering studies, and permits”

                                  19   simply to meet a threshold burden of production. Id. at 1048-49. Plaintiffs ask the Court to apply

                                  20   that logic to barrier removal in all existing facilities under 28 C.F.R. § 36.304, which some courts

                                  21   have done. See, e.g., Rodriguez v. Barrita, Inc., No. C 09-04057 RS, 2012 WL 3538014, at *11

                                  22   (N.D. Cal. Mar. 1, 2012).

                                  23          The Court notes that it has previously applied Colorado Cross, but only in deciding

                                  24   motions for default judgment where this issue was not the focus of the Court’s ruling. See, e.g.,

                                  25   Ridola v. Chao, No. 16-CV-02246-BLF, 2018 WL 2287668, at *10 (N.D. Cal. May 18, 2018). In

                                  26   the summary judgment context, by contrast, the issue comes into sharper focus. After all, default

                                  27   judgment requires only well-pleaded factual allegations in the complaint—a burden that is easily

                                  28   met when uncontested. At summary judgment, by contrast, the Court can evaluate which party
                                                                                         22
                                         Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 23 of 64




                                   1   carries the burden of proof and persuasion in the context of the particular facts of the case and the

                                   2   overall legislative scheme.

                                   3          Fortunately, the Court may leave the question of which party bears the burden of

                                   4   production on the “readily achievable” issue to another day: The Court finds that, even if Plaintiffs

                                   5   have the burden, they have marshaled sufficient evidence to satisfy it. Plaintiffs have introduced

                                   6   two reports by Mr. Steve Schraibman, a licensed general contractor, architect, certified

                                   7   professional cost estimator, and CASp. Plaintiffs engaged Mr. Schraibman as an expert witness to

                                   8   evaluate, inter alia, the “reasonable remediation” to remove the alleged barriers which exist and

                                   9   the estimated cost of such remediation. See ECF 74 (“Schraibman Decl.”) ¶¶ 1-6. Mr.

                                  10   Schraibman’s first report proposes specific fixes for each of the 66 Items in the FAC and the

                                  11   associated cost. ECF 74-2 (“Schraibman Report”). The estimated total cost to remedy all 66

                                  12   Items is $60,496. Id. at 17. Mr. Schraibman also prepared a supplemental report evaluating the
Northern District of California
 United States District Court




                                  13   cost of constructing a single accessible unisex restroom as an alternative to modifying the existing

                                  14   Men’s Restroom and Women’s Restroom. ECF 74-4 (“Schraibman Supp.”). The estimated total

                                  15   cost for this alternative restroom is $23,257.

                                  16          Defendants ask for summary judgment on the ground that this evidence falls short of

                                  17   Plaintiffs’ burden of production because Mr. Schraibman’s opinions are “bare bones” and

                                  18   insufficiently detailed. Having reviewed both of Mr. Schraibman’s reports, the Court disagrees.

                                  19   For each of the 66 Items, Mr. Schraibman has clearly laid out a description of the work to be done

                                  20   and the cost for that work; he has even included a breakdown of cost between labor and materials.

                                  21   Take for instance Item 9, which relates to the height of the snack counter. Mr. Schraibman

                                  22   proposes the following scope of work:

                                  23                  Remove a 3-foot wide section of the merchandise service counter . . .
                                                      adjacent to the ticket window counter. Remove the 4-inch base board
                                  24                  and an additional 2-inches from the lower section. Reinstall the 3-
                                                      foot wide section of the service cabinet at between 28" – 34" to code.
                                  25
                                       Schraibman Report at 4. Mr. Schraibman estimates the cost at $260, $80 for materials and $180
                                  26
                                       for labor. He also provides the following comments:
                                  27
                                                      The counter is made of different sections and this 3-foot section is
                                  28                  mechanically fastened to the adjacent sections either side and can be
                                                                                         23
                                         Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 24 of 64



                                                        easily removed to be remodeled. This adjustment will thus serve both
                                   1                    the interior ticket counter and the concession services. In addition
                                                        there will be no need to order a new replacement counter and will
                                   2                    significantly reduce any possible / potential down-time of the specific
                                                        area. Additionally, there are no plumbing lines or electrical issues
                                   3                    claimed by defendant.
                                   4   Note that this solution also takes care of Item 10. This same level of support and detail is

                                   5   provided for all 66 Items and for the alternative unisex restroom. The Court is therefore satisfied

                                   6   with the foundation and specificity of the evidence provided by Mr. Schraibman.

                                   7          Second, Defendants say that a cost of approximately $60,000 to remedy the 66 barriers is

                                   8   “not readily achievable” “[a]s a matter of law.” Def. Mot. at 10. But that assertion is wholly

                                   9   unsupported. Indeed, Defendants admit that they “voluntarily waived the ‘financial resources’

                                  10   factor of their readily achievable defense”; yet, they maintain that “the costs are objectively

                                  11   excessive.” Def. Opp. to Pl. Mot. at 5; see ECF 72-10 at 8-9. On this point, Defendants make

                                  12   only conclusory assertions that the various fixes “would be very costly” and “would require
Northern District of California
 United States District Court




                                  13   closing the Theater.” Def. Mot. at 10-11. Under these circumstances, the Court cannot agree that

                                  14   $60,000 is so great a figure that no reasonable trier of fact could find remediation to be readily

                                  15   achievable. In the Court’s view, Mr. Schraibman’s proposed fixes could plausibly be considered

                                  16   “easily accomplishable” and “able to be carried out without much difficulty or expense,” as

                                  17   required for them to be “readily achievable.”

                                  18          Accordingly, Defendants’ motion for summary judgment on the ADA claims on the above-

                                  19   discussed grounds is DENIED.

                                  20             iii.    Plaintiffs’ Motion for Summary Judgment
                                  21          The Court now turns to Plaintiffs’ motion for summary judgment. The Court’s first task is

                                  22   to identify the scope of the motion that is presently before the Court. The problem is that

                                  23   Plaintiffs make an undifferentiated request for summary judgment as to all their ADA claims. Pl.

                                  24   Mot. at 8-9. In so doing, Plaintiffs have not clearly laid out how or even whether each of the

                                  25   barriers alleged in the FAC violates the ADA. The FAC simply alleges generally that all 66 of the

                                  26   listed barriers violate the ADA, see FAC ¶¶ 50-51; it does not specify which particular

                                  27   accessibility requirements are implicated by the alleged barriers. Nor do Plaintiffs’ briefs clearly

                                  28   identify which of the 66 barriers are alleged to violate the ADA (rather than California
                                                                                          24
                                           Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 25 of 64




                                   1   accessibilities standards alone). This failure has made it difficult for the Court to determine which

                                   2   barriers Plaintiffs mean to assert under the ADA—let alone which ones are actionable and entitled

                                   3   to summary judgment.

                                   4          The Court emphasizes that Plaintiffs, as the moving parties, have the affirmative duty

                                   5   under Rule 56 to demonstrate their entitlement to judgment as a matter of law. See Fed. R. Civ. P.

                                   6   56(a). Moreover, Plaintiffs must do so with specificity, for the Court is not required to “perform[]

                                   7   the lawyer’s duty” of setting forth the legal and factual basis for each claim. Carmen v. San

                                   8   Francisco Unified Sch. Dist., 237 F.3d 1026, 1031 (9th Cir. 2001) (holding that, in deciding a

                                   9   motion for summary judgment, a district court need not consider materials outside the motion

                                  10   papers and information cited therein “with adequate references so that it could conveniently be

                                  11   found”); see also Musick v. Burke, 913 F.2d 1390, 1394 (9th Cir. 1990) (The moving party has the

                                  12   burden of “identifying for the court those portions of the materials on file that it believes
Northern District of California
 United States District Court




                                  13   demonstrates the absence of any genuine issues of material fact.”). That is so even as to the Items

                                  14   that Defendants do not specifically challenge. See Martinez v. Stanford, 323 F.3d 1178, 1182 (9th

                                  15   Cir. 2003).

                                  16          That said, the Court has endeavored to discern Plaintiffs’ claims based on the expert report

                                  17   by Mr. Gary Waters, which lists each barrier and corresponding provisions of the ADAAG

                                  18   Standards, if any. See Waters Report at 11-38 (table). However, the Court will not strain to

                                  19   evaluate any of Plaintiffs’ claims for which the relevant facts and law are not easily found.

                                  20          Turning to the Waters Report, Mr. Waters apparently identifies 48 of the 63 actionable

                                  21   barriers (excluding the three as to which Plaintiffs lack standing) as violating the 1991 ADAAG

                                  22   Standards: Items 1-4, 7-13, 15, 17-20, 22-23, 25-27, 29, 31-35, 37, 39-42, 44, 46-47, 49, 51-52,

                                  23   54, 56-57, 59-60, and 62-66.4 See Waters Report at 11-38. That is, 15 barriers (Items 5, 16, 21,

                                  24   24, 30, 36, 38, 43, 45, 48, 50, 53, 55, 58, and 61) are not alleged to violate the 1991 ADAAG

                                  25   Standards. Remember, Defendants have no obligation to modify (whether that modification is

                                  26

                                  27   4 To be more specific, barriers 5, 6, 16, 24, 30, 38, 45, 50, 55, and 61 are not alleged to violate
                                  28   either version of the ADAAG Standards; barriers 21, 36, 43, 48, 53, and 58 alleged to violate only
                                       the 2010 ADAAG Standards and not the 1991 ADAAG Standards.
                                                                                          25
                                         Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 26 of 64




                                   1   readily achievable or not) any Item that is not alleged to violate the 1991 ADAAG Standards, even

                                   2   if that Item violates the 2010 ADAAG Standards. See 28 C.F.R. § 36.304(d)(2)(i). Plaintiffs’

                                   3   motion for summary judgment is therefore DENIED as to the 15 Items not alleged to violate the

                                   4   1991 ADAAG Standards.

                                   5            Plaintiffs’ motion for summary judgment is also DENIED as to the two items—Items 18

                                   6   and 32—that are alleged to violate only the 1991 ADAAG Standards and not the 2010 ADAAG

                                   7   Standards. That is because Plaintiffs have not identified a provision of the 2010 ADAAG

                                   8   Standards with which these Items must comply, if readily achievable.

                                   9            In addition, at the March 19, 2020 hearing, Plaintiffs conceded that a dispute of material

                                  10   fact exists as to whether it is “readily achievable” to remedy Items 12, 13, 15, 19, 21, 22, 23, 24,

                                  11   29, 31, 33, 35, 36, 37, 38, 46, 47, 49, 52, 54, 57, 59, 60, and 63, and that summary judgment is

                                  12   therefore inappropriate. Based on this concession, the Court DENIES the motion for summary
Northern District of California
 United States District Court




                                  13   judgment as to these 24 Items.

                                  14            All told, the following 26 Items remain before the Court on Plaintiffs’ motion for summary

                                  15   judgment: Items 1-4, 7-11, 17, 20, 25-27, 34, 39-42, 44, 48, 51, 56, 62, 64-66. They are addressed

                                  16   below.

                                  17                     a. Exterior Ticket Windows: Items 1-3
                                  18            Items 1-3 relate to the Exterior Ticket Windows. As to Items 1 and 2, the Court DENIES

                                  19   Plaintiffs’ motion for summary judgment because Plaintiffs have not established that these Items

                                  20   violate the 1991 ADAAG Standards.

                                  21            Item 1 is that the slope of the ground surface at the two ticket windows has a slope of

                                  22   3.8%. Waters Report at 11. The Waters Report invokes § 4.5.1 of the 1991 ADAAG Standards.

                                  23   Id. However, that provision does not prescribe a maximum slope; it says only that “[g]round and

                                  24   floor surfaces along accessible routes and in accessible rooms and spaces including floors, walks,

                                  25   ramps, stairs, and curb ramps, shall be stable, firm, slip-resistant, and shall comply with 4.5.”

                                  26   1991 ADAAG Standards § 4.5.1. Plaintiffs have not established a violation of this command.

                                  27            Item 2 is that the transaction counter for the ticket window is “measured at 42" and 43-

                                  28   1/4",” presumably at different points. Waters Report at 11. The Waters Report purports to invoke
                                                                                         26
                                         Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 27 of 64




                                   1   a section 112B.5.7.2(2), but no such section appears to exist in the 1991 ADAAG Standards.

                                   2          On the other hand, the Court GRANTS Plaintiffs’ motion for summary judgment as to

                                   3   Item 3. Item 3 is that the intercom call button at the Exterior Ticket Windows is located at a

                                   4   height of 55-1/2" AFF. Waters Report at 11. The Waters Report cites § 4.27 of the 1991 ADAAG

                                   5   Standards, which provides, inter alia, that “the highest operable part of controls, dispensers,

                                   6   receptacles, and other operable equipment shall be placed within at least one of the reach ranges

                                   7   specified in 4.2.5 and 4.2.6.” 1991 ADAAG Standards § 4.27.3. Plaintiffs appear to invoke

                                   8   § 4.2.6, which mandates a “maximum high side reach” of 54 inches “[i]f the clear floor space

                                   9   allows parallel approach by a person in a wheelchair.” 55-1/2" AFF plainly exceeds this

                                  10   maximum, and Defendants do not protest.

                                  11          Having confirmed that Item 3 violates the 1991 ADAAG Standards, the Court turns to

                                  12   whether remediation is readily achievable. Plaintiffs’ Schraibman Report indicates that it would
Northern District of California
 United States District Court




                                  13   cost $132 to remove the existing intercom and reinstall it at an appropriate height. That shifts the

                                  14   burden to Defendants to bring contrary evidence. Defendants attempt to do so by citing the Fant

                                  15   Declaration, but Mr. Fant says only that “it is not certain that someone could fix” the intercom

                                  16   button “due to electrical issues.” Fant Decl. ¶ 12 (cited by Def. Mot. at 11). This vague and

                                  17   conclusory comment is insufficient to create a genuine dispute that moving the intercom may be

                                  18   accomplished “without much difficulty.” And again, regarding expense, Defendants have waived

                                  19   any defense based on their financial resources. Thus, the Court finds no genuine dispute of fact

                                  20   that Item 3 is a barrier to accessibility under the 1991 ADAAG Standards and t hat remediation is

                                  21   readily achievable.

                                  22                    b. Entry Door: Items 4
                                  23          The Court GRANTS Plaintiffs’ motion for summary judgment as to Item 4, that the height

                                  24   of the threshold at the Entry Door to the Nick is 1-1/4" above the exterior walk surface. Waters

                                  25   Report at 11-12. The Waters Report invokes § 4.13.8 of the 1991 ADAAG Standards, which

                                  26   provides, inter alia, that “[t]hresholds at doorways shall not exceed 3/4 in (19 mm) in height for

                                  27   exterior sliding doors or 1/2 in (13 mm) for other types of doors.” Defendants do not dispute that

                                  28   1-1/4" in height exceeds 1/2 inch (and, indeed, 3/4 inch, though there is no evidence that the Entry
                                                                                        27
                                         Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 28 of 64




                                   1   Door is a sliding door). Having confirmed that Item 4 violates the 1991 ADAAG Standards, the

                                   2   Court turns to whether remediation is readily achievable. Plaintiffs’ Schraibman Report indicates

                                   3   that it would cost $422 to remove and replace the door threshold. That shifts the burden to

                                   4   Defendants to bring contrary evidence, but Defendants’ only such evidence is Mr. Fant’s

                                   5   conclusory statement that “[r]emediation of the door threshold at the entry door would also be

                                   6   costly.” There is therefore no genuine dispute of fact that remediation is readily achievable.

                                   7                    c. Floor Mats: Items 7 and 8
                                   8          The Court also GRANTS Plaintiffs’ motion for summary judgment as to Items 7 and 8.

                                   9   Item 7 is that “a loose floor mat is provided at the exterior side of the entry door” to the Nick and

                                  10   Item 8 is that “a loose floor mat is provided at the exterior side of the entry door” to the Theatre 1.

                                  11   Waters Report at 12-13. As the Waters Report indicates, both Items violate the requirement at

                                  12   § 4.5.3 of the 1991 ADAAG Standards that “[e]xposed edges of carpet shall be fastened to floor
Northern District of California
 United States District Court




                                  13   surfaces.” Defendants have also conceded that remediation of Items 7 and 8 is readily achievable.

                                  14   ECF 72-7 (Fant Depo. at 94:18-19, 114:14-15). Hence, there remains no genuine dispute of

                                  15   material fact as to these Items.

                                  16                    d. Theatre Lobby: Items 9-11
                                  17          Items 9, 10, and 11 are located in the Theatre Lobby. The Court DENIES Plaintiffs’

                                  18   motion as to Item 9 and 10 because Plaintiffs have not established that these Items violate the

                                  19   1991 ADAAG Standards. Item 9 is that the snack counter is too high, at 39-1/2" AFF; Item 10 is

                                  20   that the remainder of the counter is also too high, at 36" AFF. Waters Report at 13. The Waters

                                  21   Report purports to invoke a section 1122B.5.7.2(2) as to both Items, but no such section appears to

                                  22   exist in the 1991 ADAAG Standards.

                                  23          As for Item 11, that allege barrier is that “the operable part of the water dispenser” in the

                                  24   Theatre Lobby is “more than 46" AFF” and over an obstruction (i.e., the counter) at 36" AFF.

                                  25   Waters Report at 13-14. Defendants contend that Item 11 is a “temporary obstruction” and as

                                  26   such is not an ADA violation. See Def. Mot. at 15-16 (citing Chapman v. Pier 1 Imports, No.

                                  27   CIVS041339LKKCMK, 2006 WL 1686511, at *10 (E.D. Cal. June 19, 2006), rev’d sub nom.

                                  28   Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939 (9th Cir. 2011)). This argument appears to
                                                                                         28
                                         Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 29 of 64




                                   1   be based on 28 C.F.R. § 36.211(b), which explains that the ADA’s “readily accessible” mandate

                                   2   “does not prohibit isolated or temporary interruptions in service or access due to maintenance or

                                   3   repairs.” See Chapman, 2006 WL 1686511, at *10. But Defendants have cited no evidence that

                                   4   Item 11 is the result of “maintenance or repairs.” Furthermore, though the water dispenser may be

                                   5   movable, the record indicates that its position was not “isolated or temporary” but rather a

                                   6   “reoccurring barrier[] to access by patrons in wheelchairs.” Kalani v. Starbucks Coffee Co., 698

                                   7   Fed. App’x 883, 886 (9th Cir. 2017) (rejecting Defendants’ argument based on 28 C.F.R.

                                   8   § 36.211(b)). Thus, Defendants have not shown that Item 11 is exempted by 28 C.F.R.

                                   9   § 36.211(b).

                                  10          At the same time, Plaintiffs have not shown that they are entitled to summary judgment as

                                  11   to Item 11. The only provision of the 1991 ADAAG Standards cited by the Waters Report is

                                  12   § 4.2.4.2, “Relationship of Maneuvering Clearance to Wheelchair Spaces”:
Northern District of California
 United States District Court




                                  13                  One full unobstructed side of the clear floor or ground space for a
                                                      wheelchair shall adjoin or overlap an accessible route or adjoin
                                  14                  another wheelchair clear floor space. If a clear floor space is located
                                                      in an alcove or otherwise confined on all or part of three sides,
                                  15                  additional maneuvering clearances shall be provided as shown in Fig.
                                                      4(d) and (e).
                                  16
                                       Plaintiffs have not made clear how this requirement is relevant to the position of the water
                                  17
                                       dispenser—much less that it has been violated. The Court therefore DENIES Plaintiffs’ motion
                                  18
                                       for summary judgment as to Item 11.
                                  19
                                                        e. Men’s Restroom: Items 17, 20, 25-27
                                  20
                                              Items 17, 20, 25, 26, and 27 are located in the Men’s Restroom.
                                  21
                                              Item 17 is that the door closing speed is too fast, at 3.46 seconds. Waters Report at 16.
                                  22
                                       The Waters Report indicates that this violates § 4.13.10 of the 1991 ADAAG Standards: “If a door
                                  23
                                       has a closer, then the sweep period of the closer shall be adjusted so that from an open position of
                                  24
                                       70 degrees, the door will take at least 3 seconds to move to a point 3 in (75 mm) from the latch,
                                  25
                                       measured to the leading edge of the door.” Plaintiffs have not established a violation of this
                                  26
                                       requirement (3.46 seconds is not less than 3 seconds), wherefore their motion for summary
                                  27
                                       judgment is DENIED as to Item 17.
                                  28
                                                                                        29
                                         Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 30 of 64




                                   1          Item 20 is that the mirror is mounted too high, with the reflective surface measured at 55-

                                   2   3/4" AFF. Waters Report at 18. The Waters Report indicates that this violates § 4.19.6 of the

                                   3   1991 ADAAG Standards: “Mirrors shall be mounted with the bottom edge of the reflecting

                                   4   surface no higher than 40 in (1015 mm) above the finish floor.” As 55-3/4" plainly exceeds 40",

                                   5   the Court agrees that Item 20 violates § 4.19.6. As for the “readily achievable” issue, the

                                   6   Schraibman Report states that repositioning the mirror would cost only $14. Schraibman Report

                                   7   at 7. Defendants dispute this, arguing that “lowering the mirror would impact the sink.” Def.

                                   8   Mot. at 12 (citing Fant Decl. ¶ 19). As they provide no explanation or foundation to support this

                                   9   assertion, however, Defendants have not created a genuine dispute of fact. The Court also notes

                                  10   that Defendants have the option of instead “[i]nstalling a full-length bathroom mirror,” which is

                                  11   presumptively readily achievable under 28 C.F.R. § 36.304(b)(16) (cited by Pl. Mot. at 22). That

                                  12   option may ultimately be easier than repositioning the existing mirror. Accordingly, Plaintiffs’
Northern District of California
 United States District Court




                                  13   motion for summary judgment is GRANTED.

                                  14          Item 25 is that “the rear wall grab bar is not positioned correctly in relation to the

                                  15   centerline of the toilet.” Waters Report at 20. But Plaintiffs have not pointed the Court to

                                  16   evidence regarding where the rear wall grab bar is mounted; as a result, their statement that it is

                                  17   not “positioned correctly” is wholly conclusory. Thus, Plaintiffs have not established a violation

                                  18   of the 1991 ADAAG Standards, wherefore their motion for summary judgment is DENIED.

                                  19          Item 26 is that “[t]he toilet paper dispenser is more than 7" to 9" in front of the toilet.”

                                  20   Waters Report at 21. Again, Plaintiffs have failed to specify how far in front of the toilet the toilet

                                  21   paper dispenser is mounted; their statement that it is “more than 7" to 9" in front of the toilet” is

                                  22   too vague to establish a violation of 1991 ADAAG Standards. The motion for summary judgment

                                  23   is DENIED.

                                  24          Item 27 is that the coat hook is mounted at 59-3/4" AFF. Waters Report at 22. The Waters

                                  25   Report invokes § 4.2.5 of the 1991 ADAAG Standards, which provides: “If the clear floor space

                                  26   only allows forward approach to an object, the maximum high forward reach allowed shall be 48

                                  27   in (1220 mm).” Item 27 appears to violate this provision by virtue of the fact that 59-3/4" exceeds

                                  28   48 inches. Moreover, Defendants do not dispute that relocating the coat hook—which Mr.
                                                                                         30
                                         Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 31 of 64




                                   1   Schraibman estimates will cost $14, see Schraibman Report at 9—is readily achievable.

                                   2   Accordingly, Plaintiffs’ motion for summary judgment is GRANTED.

                                   3                    f. Women’s Restroom: Items 34, 39-42
                                   4          Items 34, 39, 40, 41, and 41 are located in the Women’s Restroom.

                                   5          Item 34 is that the mirror is mounted too high, with the reflective surface measured at 52-

                                   6   1/2" AFF. Waters Report at 25. As with Item 20, the Waters Report indicates that this violates

                                   7   § 4.19.6 of the 1991 ADAAG Standards: “Mirrors shall be mounted with the bottom edge of the

                                   8   reflecting surface no higher than 40 in (1015 mm) above the finish floor.” However, as

                                   9   Defendants’ point out, there is evidence in the record that the Women’s Restroom has a full-length

                                  10   mirror, in addition to the mirror above the sink. Indeed, Plaintiffs’ own expert, Mr. Schraibman,

                                  11   has testified to that effect, see ECF 78-3 at 7-8 (Schraibman Depo. at 156-57); the full-length

                                  12   mirror is also visible in photographs taken by Plaintiffs’ other expert, Mr. Waters, see ECF 76-3 at
Northern District of California
 United States District Court




                                  13   90 (photographs of Women’s Restroom in the Waters Report). It seems unlikely that Item 34

                                  14   would still be actionable under § 4.19.6 if there is in fact a full-length mirror mounted no higher

                                  15   than 40 inches AFF. Hence, although Defendants’ cite no evidence as to the height at which this

                                  16   full-length mirror is mounted, the evidence they have provided is sufficient to create a genuine

                                  17   dispute of fact as to Item 34. Plaintiffs’ motion for summary judgment is DENIED.

                                  18          Item 39 is that a “rear wall grab bar is not provided” in violation of § 4.17.6 of the 1991

                                  19   ADAAG Standards (“Grab bars complying with the length and positioning shown in Fig. 30(a),

                                  20   (b), (c), and (d) shall be provided.”). Waters Report at 28. Certainly, the lack of a rear wall grab

                                  21   bar violates § 4.17.6. Moreover, the Schraibman Report indicates that installing a rear wall grab

                                  22   bar would cost $102, and Defendants do not contest that doing so is “readily achievable.”

                                  23   Schraibman Report at 11. Accordingly, Plaintiffs’ motion for summary judgment is GRANTED.

                                  24          Item 40 is that “[t]he toilet paper dispenser is more than 7" to 9" in front of the toilet.”

                                  25   Waters Report at 29. As with Item 26, Plaintiffs have failed to specify how far in front of the

                                  26   toilet the toilet paper dispenser is mounted; their statement that it is “more than 7" to 9" in front of

                                  27   the toilet” is too vague to establish a violation of 1991 ADAAG Standards. The motion for

                                  28   summary judgment is DENIED.
                                                                                          31
                                         Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 32 of 64




                                   1          Item 41 is that “the coat hook is mounted at 68" AFF.” Waters Report at 29. Like Item 27,

                                   2   this appears to violate § 4.2.5 of the 1991 ADAAG Standards (“If the clear floor space only allows

                                   3   forward approach to an object, the maximum high forward reach allowed shall be 48 in (1220

                                   4   mm).”). And also as with Item 27, Defendants do not dispute that relocating the coat hook—

                                   5   which Mr. Schraibman estimates will cost $14, see Schraibman Report at 11—is readily

                                   6   achievable. Accordingly, Plaintiffs’ motion for summary judgment is GRANTED.

                                   7          Item 42 is that “the top of the outlet at the seat cover dispenser” is mounted at 60" AFF.

                                   8   Waters Report at 30. The Waters Report says that this violates § 4.23.7 of the 1991 ADAAG

                                   9   Standards, which states, “If controls, dispensers, receptacles, or other equipment are provided,

                                  10   then at least one of each shall be on an accessible route and shall comply with 4.27.” Section 4.27,

                                  11   for its part, requires that “[t]he highest operable part of controls, dispensers, receptacles, and other

                                  12   operable equipment shall be placed within at least one of the reach ranges specified in 4.2.5 and
Northern District of California
 United States District Court




                                  13   4.2.6.” Although Plaintiffs do not make clear whether § 4.2.5 or § 4.2.6 governs, Item 42 violates

                                  14   both. Consequently, the Court sees no genuine dispute of material fact that Item 42 violates the

                                  15   1991 ADAAG Standards. Nor do Defendants’ dispute that moving the seat cover dispenser is

                                  16   readily achievable; indeed, the Schraibman Report indicates that doing so would cost $14.

                                  17   Schraibman Report at 11. The Court therefore GRANTS Plaintiffs’ motion.

                                  18                    g. Theatre 1: Item 44
                                  19          Item 44 is that the clear opening width of the entry door to Theatre 1 is 27-3/4", which

                                  20   Plaintiffs believe violates § 4.13.5 of the 1991 ADAAG Standards. Waters Report at 31. Section

                                  21   4.13.5 states, in relevant part: “Doorways shall have a minimum clear opening of 32 in (815 mm)

                                  22   with the door open 90 degrees, measured between the face of the door and the opposite stop . . . .”

                                  23   There is no genuine dispute that Item 44 does not comply. Defendants do raise a dispute, though,

                                  24   on the “readily achievable” issue: Defendants claim that the door to Theatre 1 “is in a corner and

                                  25   near a restroom door,” so “[t]here is no room to widen it.” Def. Mot. at 13; see Fant. Decl. ¶ 21.

                                  26   Plaintiffs’ expert Mr. Schraibman addresses this issue by proposing to replace the double entry

                                  27   doors with a “single larger door with width to code” at a cost of $575. Schraibman Report at 12.

                                  28   Although that is a plausible solution, the Court cannot say that it is readily achievable as a matter
                                                                                          32
                                         Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 33 of 64




                                   1   of law; a reasonable finder of fact could find that such a significant modification is not required by

                                   2   the ADA. Plaintiffs’ motion for summary judgment is therefore DENIED.

                                   3                    h. Door Closing Speed in Theatres 2, 3, 4: Items 51, 56, 62
                                   4          Items 51, 56, and 62 concern the closing speed of the entry doors to Theatres 2, 3, and 4,

                                   5   respectively: Item 51 (Theatre 2) is that the closing speed is 2.10 seconds; Item 56 (Theatre 3) is

                                   6   that the closing speed is 2.33 seconds; Item 62 (Theatre 4) is that the closing speed 2.72 seconds.

                                   7   Plaintiffs say these Items violate § 4.13.10 of the 1991 ADAAG Standards (“If a door has a closer,

                                   8   then the sweep period of the closer shall be adjusted so that from an open position of 70 degrees,

                                   9   the door will take at least 3 seconds to move to a point 3 in (75 mm) from the latch, measured to

                                  10   the leading edge of the door.”), and the Court sees no genuine dispute that they are correct. In

                                  11   addition, Defendants have conceded that remediation of these Items by adjusting the closer is

                                  12   readily achievable. ECF 72-7 (Fant Depo. at 95:9-15, 114:14-15). Accordingly, Plaintiffs’
Northern District of California
 United States District Court




                                  13   motion for summary judgment under the ADA is GRANTED as to Items 51, 56, and 62.

                                  14                    i.   Exterior Entry Court: Items 64-66
                                  15          Items 64, 65, and 66 are in the Exterior Entry Court. Item 64 is that “[t]he entry court is

                                  16   not accessible; barriers include excessive slopes and changes in level.” Waters Report at 37.

                                  17   Plaintiffs cite two provisions of the 1991 ADAAG Standards. The first, § 4.1.3(2) (“All objects

                                  18   that overhang or protrude into circulation paths shall comply with 4.4.”), does not appear to be

                                  19   relevant, as Item 64 does not describe any overhanging or protruding objects. That leaves

                                  20   § 4.3.2(2), which states: “At least one accessible route shall connect accessible buildings,

                                  21   facilities, elements, and spaces that are on the same site.” Although § 4.3.2(2) is relevant, the

                                  22   Court cannot find, as a matter of law, that it has been violated. The description in the Waters

                                  23   Report is too conclusory, and Plaintiffs have not pointed the Court to any other evidence

                                  24   documenting the conditions constituting Item 64. Plaintiffs’ motion is DENIED as to Item 64.

                                  25          Item 65 is that the cross slope “exceeds 1:48 at multiple locations throughout the entry

                                  26   court.” Waters Report at 37. Plaintiffs cite § 4.3.7 of the 1991 ADAAG Standards: “An

                                  27   accessible route with a running slope greater than 1:20 is a ramp and shall comply with 4.8.

                                  28   Nowhere shall the cross slope of an accessible route exceed 1:50.” Again, however, Plaintiffs
                                                                                        33
                                         Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 34 of 64




                                   1   have not produced sufficient evidence to merit summary judgment, as the description of Item 65 in

                                   2   the Waters Report too conclusory. Moreover, § 4.3.7 sets a limit of 1:50 on the cross slope; thus,

                                   3   a cross slope that exceeds 1:48 does not necessarily violate § 4.3.7. Plaintiffs’ motion is DENIED

                                   4   as to Item 65.

                                   5             Item 66 is that “[t]he change in level is greater than 1/4" vertical” between “concrete

                                   6   sections where the form boards are not at the same elevation as the concrete.” Waters Report at

                                   7   38. Plaintiffs direct the Court to § 4.5.2 of the 1991 ADAAG Standards, which states:

                                   8                      Changes in level up to 1/4 in (6 mm) may be vertical and without edge
                                                          treatment (see Fig. 7(c)). Changes in level between 1/4 in and 1/2 in
                                   9                      (6 mm and 13 mm) shall be beveled with a slope no greater than 1:2
                                                          (see Fig. 7(d)). Changes in level greater than 1/2 in (13 mm) shall be
                                  10                      accomplished by means of a ramp that complies with 4.7 or 4.8.

                                  11   Plaintiffs’ do not indicate whether the changes in level at issue have been beveled, or whether they

                                  12   1/2" (and hence must be accomplished by means of a ramp). As a result, they have not established
Northern District of California
 United States District Court




                                  13   a violation of § 4.5.2 and the Court must DENY summary judgment.

                                  14                iv.     Summary

                                  15             Defendants’ motion for summary judgment is DENIED in full. The Court summarizes its

                                  16   above rulings on Plaintiffs’ motion for summary judgment as to their claims under the federal

                                  17   ADA, see FAC ¶¶ 46-55, as follows:

                                  18                      Barrier (Item No.)                         Ruling
                                                          6, 14, 28                                  Dismissed for lack of standing, see
                                  19                                                                 supra Part IV.A
                                  20                      1, 2, 5, 9, 10, 11, 12, 13, 15, 16,        Plaintiffs’ motion is DENIED.
                                                          17, 18, 19, 21, 22, 23, 24, 25, 26,
                                  21                      29, 30, 31, 32, 33, 34, 35, 36, 37,
                                                          38, 40, 43, 44, 45, 46, 47, 48, 49,
                                  22                      50, 52, 53, 54, 55, 57, 58, 59, 60,
                                                          61, 63, 64, 65, 66
                                  23
                                                          3, 4, 7, 8, 20, 27, 39, 41, 42, 51,        Plaintiffs’ motion is GRANTED.
                                  24                      56, 62

                                  25        E.      Claims under the California Health and Safety Code
                                                 Next, the FAC alleges state law claims arising under the California Health and Safety
                                  26
                                       Code, §§ 19955 et seq. See FAC ¶¶ 10-28. The California Health and Safety Code requires public
                                  27
                                       accommodations constructed with private funds to conform to the accessibility requirements in
                                  28
                                                                                                34
                                           Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 35 of 64




                                   1   Chapter 7 of the California Government Code, §§ 4450 et seq. Cal. Health & Safety Code

                                   2   § 19956; see Yates v. Bacco, No. C-11-01573 DMR, 2014 WL 1089101, at *14 (N.D. Cal. Mar.

                                   3   17, 2014). As originally enacted in 1968, the California Government Code adopted by

                                   4   incorporation the accessibility standards set forth by the American Standards Associations

                                   5   Specifications A117.1/1961 (the “1961 ASA Standards”). Cal. Gov. Code § 4450 (1968)

                                   6   (available at ECF 75-15 ); see generally People ex rel. Deukmejian v. CHE, Inc., 150 Cal. App. 3d

                                   7   123, 133 (Ct. App. 1983). The 1961 ASA Standards were temporary standards, serving as a

                                   8   stopgap until regulations could be developed. See CHE, Inc., 150 Cal. App. 3d at 131.

                                   9   Accordingly, they were replaced by the California Building Code, Cal. Code Reg., tit. 24, in 1981.

                                  10   See id. at 134; Cal. Gov. Code § 4452. The applicable standards—whether the 1961 ASA

                                  11   Standards or some version of the California Building Code—are those “in effect on the date of an

                                  12   application for a building permit” or, if no permit is required, on the date construction is
Northern District of California
 United States District Court




                                  13   commenced. Cal. Gov. Code § 4451(c); see Rodriguez, 10 F. Supp. 3d at 1088.

                                  14          As relevant here, however, that mandate applies only to public accommodations

                                  15   constructed or altered on or after July 1, 1970. See Cal. Health & Safety Code §§ 19956, 19959.

                                  16   To be precise, as to public accommodations constructed before July 1, 1970 but altered after July

                                  17   1, 1970, the relevant provisions cover only “the area of specific alteration, structural repair or

                                  18   addition and shall not be construed to mean that the entire building or facility is subject to this

                                  19   chapter.” Id. § 19959; Cal. Gov. Code § 4456 (same limitation). “Any person who is aggrieved or

                                  20   potentially aggrieved by a violation of . . . Part 5.5 (commencing with Section 19955) of Division

                                  21   13 of the Health and Safety Code may bring an action to enjoin the violation.” Cal. Health &

                                  22   Safety Code § 19953.

                                  23          Beginning with common ground, there is no dispute that the Nick is a public

                                  24   accommodation within the meaning of the California Health and Safety Code. The parties also

                                  25

                                  26
                                       5 Pursuant to Federal Rule of Evidence 201, and upon Plaintiffs’ unopposed request, the Court
                                       takes judicial notice of the version of Cal. Gov. Code § 4450 adopted in 1968. See ECF 75 at 1-2
                                  27   (request for judicial notice); ECF 75-1 (copy of statute). Legislative history, including prior
                                       versions of statutes, see, e.g., Multiven, Inc. v. Cisco Sys., Inc., 725 F. Supp. 2d 887, 891 (N.D.
                                  28   Cal. 2010), is “properly a subject of judicial notice.” Anderson v. Holder, 673 F.3d 1089, 1094
                                       n.1 (9th Cir. 2012).
                                                                                           35
                                           Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 36 of 64




                                   1   agree that the Nick was constructed in 1969—i.e., prior to 1970. Accordingly, the California

                                   2   Health and Safety Code applies only if the Nick has been altered (or repaired or additions have

                                   3   been made) after 1970 and only to the “area of specific alteration.” Id. § 19959; California

                                   4   Government Code § 4456. Defendants move for summary judgment on the grounds that (1)

                                   5   Plaintiffs have not established that the Nick was altered, and (2) even if it was, the alleged barriers

                                   6   are not within the “area of specific alteration.”; Defendants also contend that (3) the statute of

                                   7   limitations has run, (4) they cannot be held liable for any violations committed by prior owners,

                                   8   and (5) they relied upon exemptions by local building officials. Plaintiffs, meanwhile, oppose

                                   9   Defendants’ motion on each of these grounds and make their own motion for summary judgment.

                                  10   The Court rules on both parties’ motions below.

                                  11               i.   Existence of Post-1970 Alterations
                                  12          First, the Court finds that Plaintiffs have met their burden of showing alterations to the
Northern District of California
 United States District Court




                                  13   Nick after 1970, triggering the obligations of California Health and Safety Code §§ 19956 et seq.

                                  14   Plaintiffs have brought evidence that the Nick was altered at least twice, once in 1975 to 1976 and

                                  15   once in 1981. According to records subpoenaed from the Santa Cruz Building Department, an

                                  16   additional screen—identified as Theatre 2 in the FAC and the Waters Report, see ECF 73-4—and

                                  17   a new foyer were constructed in 1975-76. See Pl. Mot. at 3, 14-15; ECF 73 (“Waters Decl.”) ¶¶ 9-

                                  18   14; Clefton Decl. ¶ 5; ECF 72-4 (building records re 1975-76 alteration). Citing the same records,

                                  19   Plaintiffs say two more screens—identified as Theatres 3 and 4 in the FAC and the Waters Report,

                                  20   see ECF 73-4—were added in 1981. See Pl. Mot. at 3, 14-15; Waters Decl. ¶¶ 15-19; Clefton

                                  21   Decl. ¶ 5; ECF 72-5 (building records re 1981 alteration). Plaintiffs do not point to any alterations

                                  22   to the original screen (Theatre 1) or the restrooms, which were part of the Nick when it was first

                                  23   constructed.6 See ECF 73-4.

                                  24          Defendants have not brought any evidence to the contrary, but they object that these

                                  25   building records are inadmissible hearsay. Def. Opp. to Pl. Mot. at 7. The Court rejects this

                                  26

                                  27   6 Plaintiffs do not describe the alterations to the Nick in 1975-76 and 1981 with much detail in
                                  28   their briefing or in Mr. Waters’s Declaration. The Court has not endeavored to discern any
                                       alterations not identified by the parties.
                                                                                           36
                                         Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 37 of 64




                                   1   objection. It is well-established that “at summary judgment a district court may consider hearsay

                                   2   evidence submitted in an inadmissible form, so long as the underlying evidence could be provided

                                   3   in an admissible form at trial.” JL Beverage Co., LLC v. Jim Beam Brands Co., 828 F.3d 1098,

                                   4   1110 (9th Cir. 2016). The Court is satisfied that Plaintiffs would be able to introduce the Santa

                                   5   Cruz Building Department records at trial, such as through the hearsay exceptions for public

                                   6   records and for records of a regularly conducted activity, see Fed. R. Evid. 803(6), 803(8). The

                                   7   Court therefore finds no genuine dispute that the Nick was altered, as Plaintiffs say, in 1975-76

                                   8   and 1981.

                                   9               ii.   Scope of Accessibility Obligation
                                  10          Second, Defendants argue that even if the Nick was so altered, the California Health and

                                  11   Safety Code is clear that those alterations do not make “the entire building or facility” subject to

                                  12   California Government Code §§ 4450 et seq.—only “the area of specific alteration.” Def. Opp. to
Northern District of California
 United States District Court




                                  13   Pl. Mot. at 9-10 (quoting Cal. Health & Safety Code § 19959). In Defendants’ view, the

                                  14   California Government Code’s accessibility requirements “do not apply outside of any area of the

                                  15   [Nick] that was not altered.” Def. Mot. at 18; see also Def. Opp. to Pl. Mot. at 8-10. Because “the

                                  16   restrooms and paths of travel were not altered ” in 1975-76 or 1981, the argument goes, they need

                                  17   not comply with California Government Code §§ 4450 et seq. Def. Opp. to Pl. Mot. at 10; see

                                  18   also id. at 16 (objecting that “Plaintiffs’ evidence does not establish if these specific elements were

                                  19   altered as part of the additions in the 1970s.”).

                                  20          At the outset, the Court emphasizes that Defendants do not make this argument as to

                                  21   barriers within Theatres 2-4 or the new foyer, as those areas were specifically altered. Hence,

                                  22   Items 48-63 in Theatres 2-4 are not exempt from compliance with California Government Code

                                  23   §§ 4450 et seq. The same is true for any barriers in the new foyer, though it is not clear whether

                                  24   there are any.

                                  25          As to the remaining barriers, Plaintiffs disagree that all such barriers are exempt simply

                                  26   because they were not in an altered area. They contend that the California Health and Safety

                                  27   Code’s requirement that “the specific area of alteration” comply with California Government Code

                                  28   §§ 4450 et seq. means that both the area that was altered and “key areas” serving the altered area
                                                                                           37
                                         Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 38 of 64




                                   1   must be made accessible. Pl. Mot. at 10; see also ECF 82 (“Pl. Reply”) at 5; Pl. Opp. to Def. Mot.

                                   2   at 5-7.

                                   3             Plaintiffs assert that the California Courts of Appeal have sided with them on this issue in

                                   4   People ex rel. Deukmejian v. CHE, Inc., 150 Cal. App. 3d at 131-34, and other cases. See Pl.

                                   5   Reply at 5 (citing various cases). The Court disagrees: CHE, Inc. did not involve post-1970

                                   6   alterations to a pre-existing construction, but rather a new construction, see 150 Cal. App. 3d at

                                   7   128-29; the other cited cases are likewise not on point. Nevertheless, the Court believes Plaintiffs

                                   8   correctly interpret the relevant provisions, for three reasons. First, the plain language of California

                                   9   Government Code § 4450 provides that covered facilities “shall be accessible to and usable by

                                  10   persons with disabilities.” Cal. Gov. Code § 4450(a); see also Vogel v. Dolanotto, LLC, No.

                                  11   216CV02488ODWKSX, 2018 WL 851304, at *6 (C.D. Cal. Feb. 13, 2018). In other words, an

                                  12   altered area must “be accessible to and usable by persons with disabilities” in order to comply with
Northern District of California
 United States District Court




                                  13   the California Government Code, and the elimination of barriers outside of the altered area may be

                                  14   necessary to accomplish that.

                                  15             This commonsense logic is reflected in a 1979 opinion letter from the California Office of

                                  16   Legislative Counsel, ECF 75-14, of which the Court takes judicial notice. See ECF 75 ¶ 14

                                  17   (request for judicial notice); Joseph v. J.J. Mac Intyre Companies, L.L.C., 238 F. Supp. 2d 1158,

                                  18   1165 n.5 (N.D. Cal. 2002) (taking judicial notice of opinions of the Legislative Counsel).

                                  19   Although opinions by the Legislative Counsel are not binding, they are entitled to “due

                                  20   deference,” to the extent they are persuasive. Grupe Dev. Co. v. Superior Court, 4 Cal. 4th 911,

                                  21   922 (1993). The 1979 opinion letter provides the following view:

                                  22                    When a public building or facility that was constructed prior to
                                                        November 13, 1968, is structurally remodeled after March 4, 1972,
                                  23                    Section 4456 of the Government Code requires that a path of travel
                                                        from the exterior of the structure to the remodeled area, a path of
                                  24                    travel from any key facilities serving the remodeled area to the
                                                        remodeled area . . . , and the key facilities themselves be accessible to
                                  25                    the physically handicapped to the same extent that the remodeled
                                                        areas of the structure are to be accessible by the physically
                                  26                    handicapped.

                                  27   ECF 75-14 at 3. The opinion letter goes on to explain that the limitation in California Government

                                  28   Code § 4456 (and California Health and Safety Code § 19959) “requir[ing] only the providing of

                                                                                           38
                                         Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 39 of 64




                                   1   accessibility . . . to that portion of the public building or facility constructed prior to November 13,

                                   2   1968, which is altered, repaired, or added” nevertheless requires that “paths of travel and key

                                   3   facilities serving the remodeled area” be accessible. Id. at 6. Otherwise, the “portion of the

                                   4   structure which is remodeled would not be functionally usable by the physically handicapped” and

                                   5   the legislative purpose “provided for in Section 4450” would not be fulfilled. Id. This analysis is

                                   6   consistent with and supports this Court’s reading of California Government Code § 4450.

                                   7          The Court’s holding is further supported by the 1981 version of the California Building

                                   8   Code, 24 Cal. Code. Reg. § 2-105(b)(11)(A)(5) (available at ECF 75-5). That regulation states

                                   9   that compliance with the mandate that the “area of specific alteration” be made accessible requires

                                  10                  (a) That a primary entrance to the building or facility and the primary
                                                          path of travel to the specific area shall be accessible to and usable
                                  11                      by handicapped persons

                                  12                  (b) That sanitary facilities, drinking fountains and public telephones
Northern District of California




                                                          serving the remodeled area shall be accessible to and usable by
 United States District Court




                                  13                      handicapped persons.
                                       In other words, the California Building Code specifically provides that certain building elements
                                  14
                                       beyond the area of specific alteration must be made accessible. To be clear, the California
                                  15
                                       Building Code was not effective until December 31, 1981, and hence does not govern the 1975-76
                                  16
                                       and 1981 alterations. See CHE, Inc., 150 Cal. App. 3d at 134; Cal. Gov. Code § 4451(c).
                                  17

                                  18   However, California courts have relied upon the 1981 version of the California Building Code in
                                       interpreting the then-existing statutory scheme under California Government Code §§ 4450 et seq.
                                  19
                                       because it “merely clarifie[d] the existing law.” CHE, Inc., 150 Cal. App. 3d at 134. Here, 24
                                  20
                                       Cal. Code. Reg. § 2-105(b)(11)(A)(5) (1981) gives credence to the Court’s view that the
                                  21
                                       California Government Code requires the removal of barriers beyond those in the area of specific
                                  22
                                       alteration when an alteration is made.
                                  23
                                              For these reasons, the Court holds that pursuant to the California Health and Safety Code
                                  24
                                       § 19959, barriers must be remedied if they affect building elements that are necessary to the
                                  25
                                       accessibility and use of the areas of alteration; those barriers may be outside of the altered areas
                                  26
                                       themselves. The question then becomes which elements of the Nick qualify as necessary to the
                                  27
                                       accessibility and use of the areas altered in 1975-76 and 1981. Plaintiffs believe the (1) the front
                                  28
                                                                                         39
                                         Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 40 of 64




                                   1   entrance, (2) the restrooms, and (3) the paths of travel connecting the front entrance and the

                                   2   restrooms to the new screens constitute these necessary elements. Pl. Mot. at 15; see also Pl. Opp.

                                   3   to Def. Mot. at 8. The Court agrees. Without an accessible entrance and restrooms, it cannot be

                                   4   said that the new screens are “accessible to and usable by persons with disabilities.” Cal. Gov.

                                   5   Code § 4450. And though not retroactively binding, the 1981 California Building Code’s explicit

                                   6   requirement that the “primary entrance” and “sanitary facilities” be accessible lends credence to

                                   7   this view. See 24 Cal. Code. Reg. § 2-105(b)(11)(A)(5).

                                   8          In sum, the Court finds that the 1975-76 and 1981 alterations to the Nick required Theatres

                                   9   2-4, the new foyer, the front entrance, the restrooms, and paths of travel connecting the front

                                  10   entrance and the restrooms to Theatres 2-4 to be made accessible under California Government

                                  11   Code §§ 4450 et seq. On the other hand, Defendants are entitled to summary judgment on the

                                  12   California Health and Safety Code claims as to barriers outside of these areas; such barriers are
Northern District of California
 United States District Court




                                  13   exempt under California Health and Safety Code § 19959. Defendants’ motion for summary

                                  14   judgment is therefore GRANTED as to barriers identified in the FAC in the following locations:

                                  15   the “Exterior Ticket Windows,” the “Theatre Lobby,” and “Theatre One.” FAC ¶¶ 19 (Items 1-3,

                                  16   8-11, 43-47).

                                  17              iii.   Statute of Limitations
                                  18          Having found that alterations triggered an obligation to make elements of the Nick

                                  19   accessible in the 1970s and 80s, the Court turns to Defendants’ argument that Plaintiffs’ request

                                  20   for injunctive relief for these alleged violations is time-barred by the applicable statute of

                                  21   limitations. See Def. Mot. at 20; Def. Opp. to Pl. Mot. at 14-16. Though they do not make it

                                  22   plain, Defendants apparently believe that the three-year limitations period under California Civil

                                  23   Code 338(a) applies to Plaintiffs’ claims under the California Health and Safety Code. See Def.

                                  24   Mot. at 20; Def. Opp. to Pl. Mot. at 15. In Defendants’ view, that period began to run when the

                                  25   facility was original constructed or altered “without complying with the then-existing accessibility

                                  26   regulations”; a “later denial of access is a ‘continuing effect’ of the original violation and not a

                                  27   ‘continuing violation’ which would toll the statute of limitations.” Def. Mot. at 20; Def. Opp. to

                                  28   Pl. Mot. at 15. Thus, the argument goes, the “statute of limitations expired over thirty years ago.”
                                                                                          40
                                           Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 41 of 64




                                   1   Def. Mot. at 20; Def. Opp. to Pl. Mot. at 15.

                                   2          The Court assumes without deciding that the statute of limitations is provided by

                                   3   California Civil Code § 338(a), which Plaintiffs do not contest.7 The Court nonetheless agrees

                                   4   with Plaintiffs that the three-year limitations period has not run as to Plaintiffs’ claims. Under

                                   5   California law, the limitations period begins to run when “the cause of action shall have accrued.

                                   6   Cal. Civ. Code § 312. “The general rule for defining accrual of a cause of action sets the date as

                                   7   the time, when, under the substantive law, the wrongful act is done, or the wrongful result occurs,

                                   8   and the consequent liability arises.” Norgart v. Upjohn Co., 21 Cal. 4th 383, 397 (1999) (internal

                                   9   quotation marks and citations omitted). However, where the duty that was allegedly breached is

                                  10   “a continuing one, susceptible to recurring breaches,” a more specific rule applies: the continuous

                                  11   accrual doctrine. Aryeh v. Canon Bus. Sols., Inc., 55 Cal. 4th 1185, 1198-1200 (2013). Under this

                                  12   doctrine, “each alleged breach” of a continuing obligation is a separate “wrongful act” triggering
Northern District of California
 United States District Court




                                  13   its own limitations period. Id. at 1199.

                                  14          In other words, the cause of actions at hand did not accrue in the 1970s and 80s when the

                                  15   Nick was altered. That is because, as Plaintiffs argue, the Defendants’ obligation to make the

                                  16   Nick accessible was a continuing one. Cf. Pickern v. Holiday Quality Foods Inc., 293 F.3d 1133,

                                  17   1137 (9th Cir. 2002) (finding that “so long as the discriminatory conditions continue, and so long

                                  18   as a plaintiff is aware of them and remains deterred, the injury under the ADA continues” and can

                                  19   give rise to a cause of action under the ADA). Thus, a new cause of action accrued each time the

                                  20   Plaintiffs visited the Nick in 2016 and were injured by the barriers to accessibility. Because it is

                                  21   undisputed that Plaintiffs filed suit within a year of those visits, see ECF 1 (Complaint filed on

                                  22   November 23, 2016), the Court finds that the instant suit is timely. Defendants’ motion for

                                  23   summary judgment based on the statute of limitations is DENIED.

                                  24              iv.   Liability for “Acts of Prior Owners”
                                  25
                                       7 Neither the Ninth Circuit nor the California Supreme Court has denoted the applicable statute of
                                  26
                                       limitations for suits alleging disability discrimination in public accommodations. Still, the Ninth
                                  27   Circuit’s decision in Sharkey v. O'Neal, 778 F.3d 767 (9th Cir. 2015), suggests the Court’s present
                                       assumption is correct. Id. at 773 (holding that Civil Code § 338 would apply to accessibility
                                  28   claims under California Government Code § 11135 and, consequently, Title II of the ADA).

                                                                                         41
                                           Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 42 of 64




                                   1           Defendants’ next argument is that because they were not involved “in the design and

                                   2   construction of the [Nick] as it was originally constructed or how it was allegedly modified,” they

                                   3   cannot be held liable for the “acts of prior owners.” Def. Opp. to Pl. Mot. at 11-12. Put another

                                   4   way, Defendants reject the proposition that when they purchased the Nick in 2015, they

                                   5   “assume[d] liability” for the “flaws in its design and construction.” Id. at 12. Plaintiffs, of course,

                                   6   disagree: They say that a current owner is liable for current access deficiencies, even if those

                                   7   deficiencies were “caused by the failure of its predecessors in interest to conform to access laws at

                                   8   the time of the alterations.” Pl. Mot. at 18.

                                   9           The Ninth Circuit has not weighed in on this question, nor have many district courts.

                                  10   Nonetheless, as Plaintiffs point out, a court in this district has adopted Plaintiffs’ position. See

                                  11   Hodges v. El Torito Restaurants, Inc., No. C-96-2242 VRW, 1998 WL 95398, at *4 (N.D. Cal.

                                  12   Feb. 23, 1998); Stickney v. McDonald’s Corp., Inc., No. C-99-0558-VRW, 2000 WL 36743464, at
Northern District of California
 United States District Court




                                  13   *3 (N.D. Cal. Jan. 24, 2000) (affirming the court’s earlier decision in Hodges); see also Rodriguez,

                                  14   10 F. Supp. 3d. at 1088 (citing Hodges favorably). Meanwhile, the only case Defendants cite in

                                  15   support of their position is Paulick v. Ritz-Carlton Hotel Co., LLC, No. C 10-01115 CRB, 2011

                                  16   WL 6141015, at *5 (N.D. Cal. Dec. 9, 2011). That case construed the text of 42 U.S.C. § 12183, a

                                  17   provision of the ADA not at issue in this case.8 As a result, Paulick is neither relevant nor

                                  18   instructive.

                                  19           This Court agrees with the Hodges court. Defendants cite no statute or regulation

                                  20   absolving a successor in interest of liability. In the absence of any such authority, the Court

                                  21   cannot craft a limiting rule out of whole cloth. Moreover, the Court is unpersuaded by the

                                  22   Defendants’ argument that imposing liability here would be “a severe and unequitable punishment

                                  23   for an entity that did not play any role in the alleged discriminatory act.” Def. Opp. to Pl. Mot. at

                                  24   14. The accessibility laws of California are not concerned with “punishing” one entity or another;

                                  25   their aim is simply to make public accommodations accessible to and usable by persons with

                                  26

                                  27   8 As discussed in Part IV.D., Plaintiffs ADA claims are brought under the “readily achievable”
                                  28   provisions and not the “new construction” or “alteration” provisions, of which 42 U.S.C. § 12183
                                       is one.
                                                                                       42
                                         Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 43 of 64




                                   1   disabilities. As the Hodges Court recognized, the only way to effectuate that aim is to hold the

                                   2   current owners of buildings liable for pre-existing violations. 1998 WL 95398, at *4. Persons

                                   3   with disabilities should not be indefinitely denied access to a facility simply because ownership

                                   4   has changed hands.

                                   5          Besides, the result here is not unfair. It was Defendants’ responsibility at the time of

                                   6   purchase to investigate whether the Nick was “saddled with extant access obligations” that would

                                   7   affect its value. Rodriguez, 10 F. Supp. 3d. at 1088; see also Hodges, 1998 WL 95398 at *4 (“El

                                   8   Torito had the opportunity to address these issues when it purchased the building.”). After all,

                                   9   “companies assume the liabilities of other companies they acquire and land buyers assume

                                  10   responsibility for hazards on the real estate they purchase.” Hodges, 1998 WL 95398 at *4. And

                                  11   to the extent the seller failed to disclose certain information or facilitate Defendants’ investigation,

                                  12   Defendants may have a claim against the seller. Accord id. (“Of course, if El Torito did not have
Northern District of California
 United States District Court




                                  13   constructive notice of the violations, it can seek redress from El Caballo.”). Finally, and as

                                  14   discussed in the next section, California Health and Safety Code § 19957 authorizes local building

                                  15   departments to grant exemptions from literal compliance “in cases of practical difficulty,

                                  16   unnecessary hardship, or extreme difference.” Defendants apparently did not seek any such

                                  17   exemption.

                                  18          Accordingly, the Court DENIES Defendants’ motion for summary judgment on the ground

                                  19   that they were not involved in the design or construction of the alterations.

                                  20                v.   Reliance on Local Building Officials
                                  21          Defendants separately argue that, even if a purchaser of a property may generally be liable

                                  22   for preexisting access violations, they should be exempted here based on their “good faith reliance

                                  23   upon the City of Santa Cruz building officials.” Def. Mot. at 19. As just noted, a local building

                                  24   department may exempt a facility from full compliance with the accessibility requirements at

                                  25   California Government Code §§ 4450 et seq. “in cases of practical difficulty, unnecessary

                                  26   hardship, or extreme difference.” Cal. Health & Safety Code § 19957. Defendants do not,

                                  27   however, claim that the Santa Cruz Building Department granted a formal exception pursuant to

                                  28   California Health and Safety Code § 19957. Rather, they ask this Court to “infer that the issuance
                                                                                         43
                                         Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 44 of 64




                                   1   of certificates of occupancy by the local building officials . . . indicates that such officials either

                                   2   determined that the Theater complied with applicable requirements or determined that some type

                                   3   of exemption warranted some deviation from them.” Def. Mot. at 19.

                                   4           As an initial matter, it is not clear that a “good faith reliance” defense applies where there

                                   5   has been no application for an exemption under § 19957. See generally Rodriguez v. Barrita, Inc.,

                                   6   62 F. Supp. 3d 936, 939-940 (N.D. Cal. 2014) (describing the hardship application process and

                                   7   requirements). Indeed, Defendants cite no case actually applying the defense under such

                                   8   circumstances, whether based upon a “certificate of occupancy” or otherwise. See D’Lil v.

                                   9   Stardust Vacation Club, No. CIV-S-00-1496DFL PAN, 2001 WL 1825832, at *8 (E.D. Cal. Dec.

                                  10   21, 2001) (finding the defendant’s reliance upon a building department’s opinion letter

                                  11   unreasonable); Donald v. Cafe Royale, Inc., 218 Cal. App. 3d 168, 180 (Cal. Ct. App. 1990)

                                  12   (noting “the possibility that in some instances denial of access under the statute may be excused,
Northern District of California
 United States District Court




                                  13   e.g., where the violator has been affirmatively directed, or given formal approval, by an enforcing

                                  14   agency” but finding no excuse).

                                  15           Even assuming the defense could be grounded in a certificate of occupancy, Defendants

                                  16   have not shown they are entitled to it here. First of all, Defendants have not actually proffered the

                                  17   certificate of occupancy. The only evidence of its existence and of Defendants’ reliance upon it is

                                  18   a single paragraph in the Fant Declaration:

                                  19                   Landmark relied upon the fact that the City of Santa Cruz had issued
                                                       all appropriate business licenses and permits, such as a certificate of
                                  20                   occupancy, to allow the Theater to be open to the public . . . when it
                                                       chose to acquire the Theater.
                                  21
                                       Fant Decl. ¶ 4 (cited at Def. Mot. at 19). This passing reference to “a certificate of occupancy” is
                                  22
                                       insufficient “to factually show the basis upon which the [] certificate of occupancy issued.” CHE,
                                  23
                                       Inc., 150 Cal. App. 3d at 137. Without any evidence as to why the Santa Cruz Building
                                  24
                                       Department issued the alleged certificate of occupancy, there is a triable issue of fact as to whether
                                  25
                                       the officials “determined that the Theater complied with applicable requirements or determined
                                  26
                                       that some type of exemption warranted some deviation from them.” See id.
                                  27
                                               The Fant Declaration is likewise insufficient to establish Defendants had knowledge of and
                                  28
                                                                                          44
                                           Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 45 of 64




                                   1   actually relied upon any specific exemption or finding of compliance by the Santa Cruz Building

                                   2   Department. At most, the Fant Declaration shows that Defendants relied upon the fact that the

                                   3   Nick was allowed to remain “open to the public.” See Rodriguez, 10 F. Supp. 3d at 1089

                                   4   (rejecting Defendants’ reliance argument “premised on the fact that from 1986 to 1998, when La

                                   5   Victoria opened, the Department continually permitted prior occupants to operate several different

                                   6   restaurants within the building”). And to the extent Defendants assumed that the Nick therefore

                                   7   must have been exempt or compliant, that assumption was not reasonable.

                                   8           Thus, Defendants have offered no evidentiary basis for concluding that they were

                                   9   “affirmatively directed, or given formal approval, by an enforcing agency to construct premises in

                                  10   a certain way, or maintain a configuration, which does not comply with the code requirements.”

                                  11   Def. Mot. at 19 (quoting Cafe Royale, Inc., 218 Cal. App. 3d at 180). Defendants’ motion for

                                  12   summary judgment is DENIED.
Northern District of California
 United States District Court




                                  13              vi.    Alleged Violations of the ASA Standards
                                  14           At last, the Court comes to the alleged violations of applicable accessibility standards in

                                  15   the above-described areas of the Nick. First, as to the applicable accessibility standards, Plaintiffs

                                  16   assert and Defendants do not dispute that the 1961 ASA Standards (which were in effect until they

                                  17   were replaced by the California Building Code on December 31, 1981) govern the alleged barriers

                                  18   in this case.9 Plaintiffs claim that Items 3, 4, 12, 15, 18, 20, 21, 22, 27, 29, 32, 34, 35, 41, 42, 44,

                                  19   46, 49, 54, 57, 59, 60, 64, 66 are barriers to accessibility under the 1961 ASA Standards.10 See Pl.

                                  20   Mot. at 15-16; see also Pl. Reply at 9-11. Defendants contest certain of these barriers. See Def.

                                  21   Opp. to Pl. Mot. at 17-21. The Court considers each of the 24 Items in turn below.

                                  22                     a. Items 3, 27, and 41
                                  23           The Court has already held that Item 3 is not within the scope of Defendants’ obligations

                                  24

                                  25
                                       9 Pursuant to Federal Rule of Evidence 201, and upon Plaintiffs’ unopposed request, the Court
                                       takes judicial notice of the 1961 ASA Standards. See ECF 75 at 2 (request for judicial notice);
                                  26   ECF 75-4 (copy of statute). As already stated, prior versions of statutes are properly subject to
                                       judicial review. See Multiven, Inc., 725 F. Supp. 2d at 891.
                                       10 As with the federal ADA claims, Plaintiffs provide no comprehensive list of the alleged
                                  27
                                       violations of the 1961 ASA Standards in their briefing; the Court has cobbled this list together
                                  28   from various places in the briefs and the Waters Report. The Court includes in this list barriers as
                                       to which the Court granted summary judgment in Defendants’ favor in Part IV.E.ii.
                                                                                        45
                                         Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 46 of 64




                                   1   under California Health and Safety Code § 19959. See supra Part IV.E.ii. In addition, the Court

                                   2   finds that Item 3 is not actionable under the 1961 ASA Standards. Item 3 is that the intercom call

                                   3   button at the Exterior Ticket Windows is located 55-1/2" AFF, which Plaintiffs say violates

                                   4   §§ 3.3.3 and 3.3.4 of the 1961 ASA Standards. Waters Report at 11. As Defendants point out,

                                   5   however, these provisions do not appear to prescribe the appropriate height of an intercom or any

                                   6   other device. Rather, they lay out the typical “bilateral horizontal reach” range (§ 3.3.3) and

                                   7   “diagonal reach range” (§ 3.3.4) for “[t]he Adult Individual Functioning in a Wheelchair”; indeed,

                                   8   they are part of a section entitled “General Principles and Considerations.” ECF 75-4 at 7. The

                                   9   Court does not see how Defendants could violate these purely descriptive provisions. Plaintiffs,

                                  10   for their part, do not respond to this argument. Accordingly, the Court GRANTS summary

                                  11   judgment for Defendants as to Item 3 on this additional ground.

                                  12             Plaintiffs’ claims as to Items 27 and 41 fail for the same reason. See Def. Opp. to Pl. Mot.
Northern District of California
 United States District Court




                                  13   at 20. These items are that the coat hook in the Men’s Restroom (Item 27) and Women’s

                                  14   Restroom (Item 41) are mounted too high, at 59-3/4" and 68", respectively. Waters Report at 22,

                                  15   29. Because the only provision of the 1961 ASA Standards these Items allegedly violate is §

                                  16   3.3.4, id., the Court GRANTS Defendants’ motion for summary judgment.

                                  17                      b. Item 4
                                  18             Item 4 is that the threshold of the Entry Door is approximately 1-1/4" above the exterior

                                  19   walk surface, which Plaintiffs say violates § 5.3.3 of the 1961 ASA Standards. Waters Report at

                                  20   12; Pl. Reply at 10. That provision states: “Sharp inclines and abrupt changes in level shall be

                                  21   avoided at doorsills. As much as possible, threshold shall be flush with the floor.” ECF 75-4 at 9.

                                  22   In other words, § 5.3.3 of the 1961 ASA Standards does not prescribe a maximum threshold

                                  23   height.

                                  24             Plaintiffs respond by citing to the 1981 California Building Code, which they say provides

                                  25   that “abrupt changes in level shall not exceed 1/4 of [an] inch.” Pl. Reply at 10 (citing 24 Cal.

                                  26   Code Reg. § 11B-404.2.5 (1981)). But of course, the California Building Code does not

                                  27   retroactively govern this case. It is true that the Court looked to the 1981 California Building

                                  28   Code to aid in interpreting terms in the California Government Code and the California Health and
                                                                                          46
                                         Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 47 of 64




                                   1   Safety Code—statutes for which the California Building Code serves as implementing regulations.

                                   2   The Court will not, however, import specific technical requirements from the California Building

                                   3   Code into the 1961 ASA Standards. Hence, though any threshold higher than 1/4" may violate the

                                   4   1981 California Building, it does not necessarily violate the 1961 ASA Standards.

                                   5           Because the only evidence Plaintiffs offer is their measurement of the threshold, the Court

                                   6   does not believe they have established a violation of § 5.3.3. At the same time, the Court is not

                                   7   prepared to say that Defendants have negated the possibility of liability at trial. Both parties’

                                   8   motions are therefore DENIED.

                                   9                    c. Item 12
                                  10           Item 12 is that the route from the building entrance to Theatre 1 and to the restrooms has

                                  11   too great a slope: that is, the slope “measures up to 16.7% and cross slope up to 12.2%.” Waters

                                  12   Report at 14; Pl. Reply at 10. Plaintiffs maintain that this contravenes §§ 1.2 and 5.1.1 of the 1961
Northern District of California
 United States District Court




                                  13   ASA Standards. Waters Report at 12; Pl. Reply at 10. Defendants are quite right that § 1.2 is of

                                  14   no aid to Plaintiffs, as it simply states the purpose of the 1961 ASA Standards. Def. Opp. to Pl.

                                  15   Mot at 18; see ECF 75-4 at 6. Plaintiffs’ appeal to § 5.1.1 fares better. That provision, which

                                  16   states that “[a] ramp shall not have a slope greater than 1 foot rise in 12 feet, or 8.33 percent, or 4

                                  17   degrees 50 minutes,” ECF 75-4 at 8, does appear to be violated by Item 12. The problem,

                                  18   however, is that Plaintiffs refer to § 5.1.1 for the first time in their Reply; they rely upon § 1.2

                                  19   alone in all their previous filings, including the Waters Report. Because Defendants have not had

                                  20   an opportunity to respond, the Court is unwilling to grant summary judgment in Plaintiffs’ favor

                                  21   on this issue. See Coleman v. Quaker Oats Co., 232 F.3d 1271, 1289 n.4 (9th Cir. 2000)

                                  22   (“[I]ssues cannot be raised for the first time in a reply brief.”); Bernard v. Donat, No. 11-cv-

                                  23   03414-RMW, 2012 WL 10138, at *3 (N.D. Cal. Jan. 2, 2012)) (“[C]onsideration of arguments

                                  24   raised for the first time on reply would prejudice plaintiff if he is not given an opportunity to

                                  25   respond.”). The Court must therefore deny both parties’ motions.

                                  26                    d. Items 15 and 29
                                  27           Item 15 is that the maneuvering space on the pull side of the entry door to the Men’s

                                  28   Restroom measures only 8-1/4" beyond the strike side jamb. Waters Report at 15; Pl. Reply at 10.
                                                                                          47
                                         Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 48 of 64




                                   1   According to Plaintiffs, this violates the requirement at § 5.3.2 of the 1961 ASA Standards that

                                   2   “the floor on the inside and outside of each doorway . . . shall extend 1 foot beyond each side of

                                   3   the door,” ECF 75-4 at 9. See Waters Report at 15; Pl. Reply at 10. The Court has already

                                   4   rejected Defendants’ sole argument in response, i.e., that this area “was indisputably not altered”

                                   5   and that the regulation thus “does not apply.” Def. Opp. to Pl. Mot. at 18. There is no dispute of

                                   6   material fact that Item 15 violates § 5.3.2 of the 1961 ASA Standards, wherefore Plaintiffs’

                                   7   motion is GRANTED.

                                   8          Item 29 is also alleged to violate § 5.3.2. Item 29 is that the maneuvering space on the pull

                                   9   side of the entry door to the Women’s Restroom is approximately 30" “measured perpendicular to

                                  10   the door in the closed position.” Waters Report at 23. Although Defendants do not address Item

                                  11   29 in their Opposition or their own motion for summary judgment, the Court finds that Plaintiffs

                                  12   have not established a violation of § 5.3.2. It is not clear how to overlay the 30" measurement
Northern District of California
 United States District Court




                                  13   taken by Mr. Waters onto the distance discussed in the standard. Moreover, assuming they

                                  14   correspond to the same distance, 30" exceeds the 1 foot minimum under § 5.3.2. Under these

                                  15   circumstances, Plaintiffs’ have not met their burden of showing that § 5.3.2 has been violated; the

                                  16   Court DENIES their motion for summary judgment. Because Defendants have not clearly shown

                                  17   that the distance measured in Item 29 corresponds to the 1 foot requirement in § 5.3.2, however,

                                  18   the Court does not grant summary judgment for Defendants.

                                  19                    e. Items 18 and 32
                                  20          Items 18 and 32 are that the clearance to the front apron of the lavatory is 27-1/2" AFF in

                                  21   both the Men’s Restroom (Item 18) and Women’s Restroom (Item 32). Waters Report at 17, 24;

                                  22   Pl. Reply at 10-11. Plaintiffs say these items violate § 5.6.3 of the 1961 ASA Standards. Waters

                                  23   Report at 17; Pl. Reply at 10-11. Section 5.6.3 states:

                                  24                  Toilet rooms shall have lavatories with narrow aprons, which when
                                                      mounted at standard height are usable by individuals in wheelchairs;
                                  25                  or shall have lavatories mounted higher, when particular designs
                                                      demand, so that they are usable by individuals in wheelchairs.
                                  26
                                       ECF 75-4 at 10. Defendants argue that “[n]othing in this standard mandates a particular height
                                  27
                                       and there is no reasons to suggest that [27-1/2]" is not ‘usable’ by someone in a wheelchair.” Def.
                                  28
                                                                                        48
                                         Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 49 of 64




                                   1   Opp. to Pl. Mot. at 19. The Court agrees that § 5.6.3 on its own is not enough to establish that

                                   2   Items 18 and 32 are accessibility barriers under the 1961 ASA Standards. Plaintiffs respond,

                                   3   however, that § 3.1 “defines the standard height of a wheelchair as having a height from the floor

                                   4   of 29.5 inches,” making a lavatory with a clearance of 27-1/2" not “usable by individuals in

                                   5   wheelchairs.” Pl. Reply at 10-11. But again, although that is a colorable theory, Plaintiffs refer to

                                   6   § 3.1 for the first time in their Reply; consequently, Defendants have not had the opportunity to

                                   7   respond and the Court cannot grant summary judgment. Both parties’ motions are DENIED.

                                   8                    f. Items 20 and 34
                                   9          Items 20 and 34 relate to the location of the mirrors above the sink in the Men’s Restroom

                                  10   (Item 20) and the Women’s Restroom (Item 34). Waters Report at 18, 25-26; ECF 76-3 at 93

                                  11   (photographs of Women’s Restroom in the Waters Report); Pl. Reply at 11. Specifically, the

                                  12   mirrors are mounted at 52-1/2" AFF, which purportedly violates § 5.6.4 of the 1961 ASA
Northern District of California
 United States District Court




                                  13   Standards. Waters Report at 18, 25-26; Pl. Reply at 11. Section 5.6.4 states:

                                  14                  Some mirrors and shelves shall be provided . . . at a height no higher
                                                      than 40 inches above the floor, measured from . . . the bottom of the
                                  15                  mirror.

                                  16   ECF 75-4 at 10. Defendants have raised no dispute of fact that the mirror in the Men’s Restroom

                                  17   violates this provision; accordingly, Plaintiffs’ motion is GRANTED as to Item 20.

                                  18          The Women’s Restroom, however, is another story. As explained above, Plaintiffs; own

                                  19   evidence shows that there is a full-length mirror in the Women’s Restroom, in addition to the

                                  20   mirror above the sink. The Court agrees with Defendants that a full-length mirror would suffice to

                                  21   fulfill § 5.6.4, even if the mirror about the sink is mounted “higher than 40 inches above the

                                  22   floor.” The Court cannot grant summary judgment in Defendants’ favor, however, because there

                                  23   is no evidence in the record as to how far above the floor the full-length mirror is mounted; the

                                  24   Court cannot make such a finding from photographs alone. Nonetheless, the Court advises the

                                  25   parties to come to an agreement regarding the mirrors in the Women’s Restroom. For now, both

                                  26   parties’ motions are DENIED as to Item 34.

                                  27                    g. Item 21

                                  28          Item 21 is that the urinal rim is too high at 17-1/2" AFF. Waters Report at 18. The Waters

                                                                                        49
                                         Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 50 of 64




                                   1   Report and Plaintiffs’ motion indicate that § 5.6.5 of the 1961 ASA Standards is the relevant

                                   2   standard. See id.; Pl. Mot. at 16. It states:

                                   3                  Toilet rooms for men shall have wall-mounted urinals with the
                                                      opening of the basin 19 inches from the floor, or shall have floor-
                                   4                  mounted urinals that are on level with the main floor of the toilet
                                                      room.
                                   5
                                       ECF 75-4 at 10. It is difficult to discern what the standard requires: Must the basin be exactly 19
                                   6
                                       inches from the floor, or merely no more than 19 inches from the floor? Defendants read § 5.6.5
                                   7
                                       to mean that the urinal must be no more than 19 inches from the floor; if true, then Item 21 would
                                   8
                                       be compliant. Def. Opp. to Pl. Mot. at 19. They cite no authority for this view, however. As for
                                   9
                                       Plaintiffs, it is not clear whether they are even asserting a claim based on Item 21. They include
                                  10
                                       § 5.6.5 in the list of the “ASA violations in the men’s restroom” in their opening brief, but without
                                  11
                                       any argument. Pl. Mot. at 16. Moreover, the Waters Report contains only the ambiguous
                                  12
Northern District of California




                                       statement that “the rim height is compliant with [the ASA] 19" above the floor,” Waters Report at
 United States District Court




                                  13
                                       18. Then, in their Reply, Plaintiffs do not respond to Defendants’ argument in their Reply. See Pl.
                                  14
                                       Reply at 10-11. Under these circumstances, the Court finds that Plaintiffs have abandoned any
                                  15
                                       California Health and Safety Code claim based on Item 21. Jenkins v. City of Riverside, 398 F.3d
                                  16
                                       1093, 1095 n. 4 (9th Cir. 2005) (concluding that plaintiff had abandoned claims not raised in
                                  17
                                       opposition to defendant’s summary judgment arguments). Defendants’ motion for summary
                                  18
                                       judgment as to Item 21 is therefore GRANTED.
                                  19
                                                        h. Items 22 and 35
                                  20
                                              Items 22 and 35 concern the size of the toilet compartment in the Men’s Restroom (Item
                                  21
                                       22) and Women’s Restroom (Item 35): The stall in the Men’s Restroom is 38-1/2" wide and the
                                  22
                                       stall in the Women’s Restroom is 35-1/2" wide. Waters Report at 19, 26. Plaintiffs say these
                                  23
                                       Items violate § 5.6.2 of the 1961 ASA Standards, which provides that “[t]oilet rooms shall have at
                                  24
                                       least one toilet stall that . . . is 3 feet wide.” ECF 75-4 at 10. Defendants contend that the toilet
                                  25
                                       stalls are “compliant, or substantially compliant,” Def. Opp. to Pl. Mot. at 19-20, but Plaintiffs
                                  26
                                       disagree. In their view, § 5.6.2 prescribes a precise width of 3 feet (36"), and 38-1/2" and 35-1/2"
                                  27
                                       will not do.
                                  28
                                                                                          50
                                         Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 51 of 64




                                   1          Plaintiffs are certainly correct that the plain text of the regulation gives only an absolute

                                   2   width, not a range, ceiling, or floor. Meanwhile, Defendants have cited no authority for the

                                   3   proposition that “substantial compliance” is sufficient to meet their obligations under the 1961

                                   4   ASA Standards. The Court further notes that the Ninth Circuit has rejected a “substantial

                                   5   compliance” defense to the ADA where none was provided by the statute. See Long v. Coast

                                   6   Resorts, Inc., 267 F.3d 918, 923 (9th Cir. 2001). Under these circumstances, the Court must

                                   7   adhere to the regulation’s unequivocal requirement of a 36"-wide stall. Because there is no

                                   8   genuine dispute of material fact that Items 22 and Item 35 are not 36" wide, the Court GRANTS

                                   9   Plaintiffs’ motion for summary judgment.

                                  10                    i.   Item 42
                                  11          Item 42 is that the seat cover dispenser in the Women’s Restroom is mounted too high,

                                  12   with the “top of the outlet” measured at 60" AFF. Waters Report at 30. The Waters Report
Northern District of California
 United States District Court




                                  13   indicates that this violates § 5.6.6 of the 1961 ASA Standards, which states: “Toilet rooms shall

                                  14   have an appropriate number of towel racks, towel dispensers, and other dispensers and disposal

                                  15   units mounted no higher than 40 inches from the floor.” ECF 75-4 at 10. Defendants argue,

                                  16   among other things, that Plaintiffs have not shown that the seat cover dispenser was in the

                                  17   restroom as of the 1970s. Def. Opp. to Pl. Mot at 20. In other words, Defendants believe they are

                                  18   not obligated to remedy the seat cover dispenser’s position if it was added later. It might be true

                                  19   that the 1961 ASA Standards might not be the applicable accessibility standards if the seat cover

                                  20   dispenser was added later; the California Building Code, for instance, might govern. It is not true,

                                  21   however, that Defendants are absolved altogether from making the seat cover dispenser accessible.

                                  22   Nevertheless, because Plaintiffs provide absolutely no argument as to Item 42 in their motion or

                                  23   Reply, the Court considers this claim (like the claim based on Item 21) to be abandoned.

                                  24   Defendants’ motion for summary judgment as to Item 42 is GRANTED.

                                  25                    j. Items 44 and 46
                                  26          The Court has already held that Items 44 and 46 are not within the scope of Defendants’

                                  27   obligations under California Health and Safety Code § 19959. See supra Part IV.E.ii. The Court

                                  28   therefore does not reach the issue whether these items would violate the provisions of the 1961
                                                                                         51
                                         Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 52 of 64




                                   1   ASA Standards cited in the Waters Report. Waters Report at 31 (citing § 5.3.1 as to Item 44 and

                                   2   §§ 4.2.1, 5.1.1 as to Item 46).

                                   3                    k. Items 57 and 60
                                   4          Item 57 is that “the wheelchair space at the back portion of [Theatre 3]” is only 39" deep,

                                   5   which purportedly violates § 3.1 of the 1961 ASA Standards. Waters Report at 35. As

                                   6   Defendants correctly point out, however, § 3.1 simply lays out the specifications of a “standard”

                                   7   wheelchair model, “which were used as the basis” for formulating the 1961 ASA Standards. ECF

                                   8   75-4 at 7. As explained with regard to Items 3, 27, and 41, Plaintiffs have not shown how

                                   9   Defendants could violate these purely descriptive provisions; indeed, they fail to respond to

                                  10   Defendants’ argument altogether. The Court finds that Defendants have met their summary

                                  11   judgment burden of showing they have not violated § 3.1 and GRANTS their motion.

                                  12          Defendants challenge Plaintiffs’ claim based on Item 60—that the maneuvering space on
Northern District of California
 United States District Court




                                  13   the push side of the entry door to Theater 4 is only 19-1/2", Waters Report at 35—on the same

                                  14   ground. Def. Opp. to Pl. Mot. at 21. Because the only provision of the 1961 ASA Standards that

                                  15   Item 60 allegedly violates is § 3.1, the Court likewise GRANTS Defendants’ motion for summary

                                  16   judgment.

                                  17                    l.   Item 64, 66
                                  18          Items 64 and 66 relate to the surface of the Exterior Entry Court: Item 64 is that there are

                                  19   “excessive slopes and changes in level” and Item 66 is that “[t]he change in level is greater than

                                  20   1/4" vertical” between “concrete sections where the form boards are not at the same elevation as

                                  21   the concrete.” Waters Report at 37-38. The Waters Report indicates that these Items violate the

                                  22   requirement at § 4.2.2 of the 1961 ASA Standards that public walks “shall be of a continuing,

                                  23   common surface, not interrupted by steps or abrupt changes in level.” ECF 75-4 at 8. Defendants

                                  24   contend that Plaintiffs have not met their summary judgment burden of showing that a change in

                                  25   level of 1/4" is “abrupt” under § 4.2.2; in their view, a 1/4" change is de minimus. Def. Opp. to Pl.

                                  26   Mot. at 21.

                                  27          The Court agrees that Plaintiffs’ measurement alone is not enough to establish that Item 66

                                  28   violates § 4.2.2; they have not, for instance, brought evidence showing that a 1/4" change poses
                                                                                        52
                                         Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 53 of 64




                                   1   accessibility difficulties. Item 64, meanwhile, is wholly conclusory. On the other hand, the Court

                                   2   is not prepared to say that 1/4" is, as a matter of law, not “abrupt.” Thus, the Court finds that there

                                   3   is a dispute of material fact as to whether the Exterior Entry Court violates § 4.2.2 and DENIES

                                   4   both motions for summary judgment.

                                   5                    m. Items 49, 54, 59
                                   6          Items 49, 54, and 59 are not challenged by Defendants. That alone, of course, does not

                                   7   mean that Plaintiffs are entitled to summary judgment. See Martinez, 323 F.3d at 1182 (noting

                                   8   nonmoving party’s failure to oppose summary judgment “does not excuse the moving party’s

                                   9   affirmative duty under Rule 56 to demonstrate its entitlement to judgment as a matter of law”).

                                  10   However, the Court has reviewed each Item and finds that Plaintiffs have adequately established

                                  11   violations of § 5.3.2 of the 1961 ASA Standards. As already stated, that provision requires that

                                  12   “the floor on the inside and outside of each doorway . . . shall extend 1 foot beyond each side of
Northern District of California
 United States District Court




                                  13   the door,” ECF 75-4 at 9. Item 49 is that the maneuvering space on the pull side of the entry door

                                  14   to Theatre 2 is only 6-1/2"; Item 54 is that the maneuvering space on the pull side of the entry door

                                  15   to Theatre 3 is only 6-1/2"; and Item 59 is that the maneuvering space on the pull side of the entry

                                  16   door to Theatre 4 is only 5-1/2". See Waters Report at 32, 34, 35. There is no dispute of fact that

                                  17   all three Items are less than the 12 inches required by § 5.3.2, so Plaintiffs’ motion for summary

                                  18   judgment is GRANTED.

                                  19             vii.   Claims under the Uniform Building Code
                                  20          At this point, the Court pauses to address Plaintiffs’ arguments under the Uniform Building

                                  21   Codes (“UBC”) of 1973 and 1976. See Pl. Mot. at 17-18. Specifically, Plaintiffs assert that the

                                  22   UBC was “adopted by the Santa Cruz Building Department” into the Santa Cruz City Ordinances.

                                  23   Pl. Mot. at 17; see ECF 75-7, 75-8 (requests for judicial notice of the UBC and its adoption).

                                  24   They further contend that under the UBC, “[t]he entire building should have been made accessible

                                  25   but was not.” Pl. Mot. at 18.

                                  26          This argument is rejected. The Court simply cannot make out the legal basis for Plaintiffs’

                                  27   attempt to sue under the Santa Cruz City Ordinances. It is not clear, for instance, if Plaintiffs are

                                  28   asserting independent claims for violations of the Santa Cruz City Ordinances. The FAC certainly
                                                                                         53
                                         Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 54 of 64




                                   1   does not plead claims under the Uniform Building Code or to the Santa Cruz City Ordinances; in

                                   2   fact, it makes no reference to those provisions. If they do intend to separately sue under the UBC,

                                   3   Plaintiffs have not shown that there exists a private right of action for them to do so. Nor have

                                   4   Plaintiffs shown that they are applying the appropriate version of the Santa Cruz City Ordinances

                                   5   in citing the 1973 and 1976 versions of the UBC.

                                   6             Alternatively, if the Santa Cruz City Ordinances are somehow connected to Plaintiffs’

                                   7   other causes of actions, Plaintiffs have not made that connection clear. They make this argument

                                   8   in the section of their motion that addresses their California Health and Safety Code claims, but

                                   9   they have not established the relevance of the Santa Cruz City Ordinances to those claims. See Pl.

                                  10   Mot. at 18 (saying only that “the basis for liability here is independent of and separate from the

                                  11   above alterations theory”). Although Plaintiffs seem to believe that the Santa Cruz City

                                  12   Ordinances also require compliance with the 1961 ASA Standards, Pl. Mot. at 18, they provide no
Northern District of California
 United States District Court




                                  13   explanation or authority for that belief.

                                  14             Under these circumstances, the Court is unable to evaluate Plaintiffs’ argument regarding

                                  15   the UBC. Any motion for summary judgment based on that argument is, accordingly, DENIED.

                                  16              viii.     Summary
                                  17             The Court summarizes its above rulings on Plaintiffs’ claims under the California Health

                                  18   and Safety Code, see FAC ¶¶ 10-28, as follows:

                                  19                      Barriers (Item No.)      Ruling
                                                          4, 12, 18, 29, 32, 34,   • Defendants’ Motion is DENIED.
                                  20                      64, 66                   • Plaintiffs’ Motion is DENIED.
                                  21                      15, 20, 22, 35, 49,      • Defendants’ Motion is DENIED.
                                                          54, 59                   • Plaintiffs’ Motion is GRANTED.
                                  22                      3, 21, 42, 44, 46, 27,   • Defendants’ Motion is GRANTED.
                                  23
                                                          41, 57, 60               • Plaintiffs’ Motion is DENIED.

                                  24        F.      Claims under the Unruh Act
                                                 Plaintiffs also assert claims under the Unruh Act, Cal. Civ. Code §§ 51, 52, which provides
                                  25
                                       that “[a]ll persons within the jurisdiction of this state are free and equal, and no matter what their .
                                  26
                                       . . disability are entitled to the full and equal accommodations, advantages, facilities, privileges, or
                                  27
                                       services in all business establishments of every kind whatsoever,” Cal. Civ. Code § 51(b).
                                  28
                                                                                           54
                                         Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 55 of 64




                                   1   Although there are multiple ways to make out an Unruh Act claim, Unruh Act claims are

                                   2   commonly premised on ADA claims. That is, any violation of the ADA necessarily constitutes a

                                   3   violation of the Unruh Act. See Cal. Civ. Code § 51(f) (“A violation of the right of any individual

                                   4   under the Americans with Disabilities Act of 1990 . . . shall also constitute a violation of this

                                   5   section.”); Munson v. Del Taco, Inc., 46 Cal. 4th 661, 670 (2009) (“[A] plaintiff proceeding under

                                   6   section 51, subdivision (f) may obtain statutory damages on proof of an ADA access violation

                                   7   without the need to demonstrate additionally that the discrimination was intentional.”). Unlike the

                                   8   ADA, however, the Unruh Act provides for monetary damages; hence, “litigants in federal court

                                   9   in California often pair state Unruh Act claims with federal ADA claims.” Molski v. M.J. Cable,

                                  10   Inc., 481 F.3d 724, 731 (9th Cir. 2007).

                                  11          Here, Plaintiffs have done just that: Their Unruh Act claims are premised on Defendants’

                                  12   alleged violations of the ADA. See FAC ¶¶ 29-35; Pl. Mot. at viii. The Court ruled on the parties’
Northern District of California
 United States District Court




                                  13   summary judgment motions as to these alleged violations above, in Part IV.D; these rulings apply

                                  14   equally to the parties’ summary judgment motions as to the Unruh Claims. Of relevance here, the

                                  15   Court found no genuine dispute of material fact that Items 3, 4, 7, 8, 20, 27, 39, 41, 42, 51, 56, and

                                  16   62 constitute violations of the ADA.

                                  17          The question then becomes whether Plaintiffs are entitled to damages based on these

                                  18   violations. The Unruh Act imposes damages “for each and every offense . . . up to a maximum of

                                  19   three times the amount of actual damage but in no case less than four thousand dollars ($4,000),

                                  20   and any attorney’s fees that may be determined by the court in addition thereto . . . .” Cal. Civ.

                                  21   Code § 52(a). Notably, a litigant need not prove she suffered actual damages to recover statutory

                                  22   damages of $4,000. Botosan v. Paul McNally Realty, 216 F.3d 827, 835 (9th Cir. 2000). It is

                                  23   enough to show that “the violation denied the plaintiff full and equal access to the place of public

                                  24   accommodation on a particular occasion.” Cal. Civ. Code § 55.56(a). The statute specifies that

                                  25   there has been a denial of full and equal access “if the plaintiff personally encountered the

                                  26   violation on a particular occasion, or the plaintiff was deterred from accessing a place of public

                                  27   accommodation on a particular occasion.” Id. § 55.56(b). In other words, statutory damages may

                                  28   be based on both past visits and deterrence from future visits to a noncompliant facility. Note,
                                                                                         55
                                         Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 56 of 64




                                   1   moreover, statutory damages are assessed “based on each particular occasion that the plaintiff was

                                   2   denied full and equal access” and not on each barrier to accessibility. Id. § 55.56(e).

                                   3           In this case, Plaintiffs seek statutory damages for three occasions on which they were

                                   4   purportedly denied full and equal access: (1) two actual visits to the Nick, on June 18, 2016 and

                                   5   August 7, 2016, and (2) one instance of deterrence for being unable to see the movie Roma when it

                                   6   played at the Nick in October 2018. Pl. Mot. at 24-25. That totals $12,000. Plaintiffs explicitly

                                   7   waive entitlement to any damages beyond $12,000. Pl. Mot. at 24-25. The Court considers

                                   8   whether Plaintiffs are entitled to summary judgment as to each of these occasions below.

                                   9               i.    Visits in June and August 2016
                                  10           Plaintiffs seek to establish that they were denied full and equal access on June 18, 2016

                                  11   and August 7, 2016 under California Civil Code § 55.56(c), which specifies that “a violation

                                  12   personally encountered by a plaintiff may be sufficient to cause a denial of full and equal access if
Northern District of California
 United States District Court




                                  13   the plaintiff experienced difficulty, discomfort, or embarrassment because of the violation.” At

                                  14   the outset, the Court notes that Plaintiffs must have encountered one of the barriers that the Court

                                  15   deemed a violation of the ADA, i.e., Item 3, 4, 7, 8, 20, 27, 39, 41, 42, 51, 56, or 62. If the Court

                                  16   denied summary judgment on the ADA claim, then it must also deny summary judgment as to any

                                  17   Unruh Act claim premised on that barrier.

                                  18           Here, Plaintiffs have introduced evidence that they personally encountered various

                                  19   accessibility barriers on each visit and that they suffered difficulty, discomfort, and embarrassment

                                  20   as a result. See FAC ¶ 18. Such evidence comprises their own testimony, see ECF 70 (“Lane

                                  21   Decl.”) and ECF 71 (“Daugherty Decl.”), and copies of their ticket stubs, see ECF 70-2 (Lane’s

                                  22   ticket stub from June 18, 2016), 71-2 (Daugherty’s ticket stub from June 18, 2016); 70-3 (Lane’s

                                  23   ticket stub from August 7, 2016); 71-3 (Daugherty’s ticket stub from August 7, 2016).

                                  24           Plaintiffs’ declarations and ticket stubs certainly suffice to meet their initial burden of

                                  25   production as to the fact of their visits on June 18, 2016 and August 7, 2016. However, the Court

                                  26   observes that Plaintiffs’ declarations do not specifically address all 66 barriers. Most of the

                                  27   statements in the declarations are general, with Plaintiffs stating that they “encountered many

                                  28   barriers which made it difficult . . . to access certain facilities and services,” Lane Decl. ¶ 7;
                                                                                          56
                                         Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 57 of 64




                                   1   Daugherty Decl. ¶ 7. These vague attestations are not sufficient to establish that Plaintiffs

                                   2   encountered Items 3, 4, 7, 8, 20, 27, 39, 41, 42, 51, 56, or 62—the only Items that can support a

                                   3   grant of summary judgment. To the extent the declarations do focus on specific barriers, most of

                                   4   those are barriers as to which the Court denied summary judgment under the ADA.

                                   5           Thus, as to the June 18, 2016 visit, Plaintiffs have not produced specific evidence that they

                                   6   encountered any of these Items and were harmed as a result. Accordingly, the Court must DENY

                                   7   Plaintiffs’ motion for summary judgment as to the June 18, 2016 visit.

                                   8           The same problem precludes summary judgment for Plaintiff Daugherty as to the visit on

                                   9   August 7, 2016: His declaration does not touch upon any of the Items found to be violations of the

                                  10   ADA.

                                  11           Luckily for Plaintiff Lane, however, the evidence regarding her August 2016 visit does

                                  12   address one of the ADA barriers as to which the Court granted summary judgment. Plaintiff Lane
Northern District of California
 United States District Court




                                  13   attests that she encountered Item 39 when she attempted to use the Women’s Restroom during that

                                  14   visit. Item 39, is that a “rear wall grab bar is not provided”; the Court granted summary judgment

                                  15   that Item 39 constitutes a violation of the ADA, see supra Part IV.D.iii.f. Lane states: “I

                                  16   attempted to transfer to the toilet but was unable to do so due to the lack of transfer space and the

                                  17   lack of properly configured grab bars.” Lane Decl. ¶ 11. She then goes on to say that she

                                  18   experienced “great discomfort as a result of being unable to use the restroom facilities.” Id. This

                                  19   evidence suffices to meet Plaintiff Lane’s initial burden of production as to the August 2016 visit.

                                  20           In response, Defendants do not present any contradictory or competing evidence. They

                                  21   nonetheless assert that there is a disputed issue of fact as to “whether [Plaintiffs], in fact,

                                  22   personally encountered access barriers at the Theater.” Def. Opp. to Pl. Mot at 24. Specifically,

                                  23   Defendants contend that Plaintiffs’ testimony is not credible due to alleged “inconsistencies” in

                                  24   their stories.

                                  25           It is true, of course, that credibility determinations are for the trier of fact and that “serious

                                  26   issues” undermining the credibility of a movant’s witness may preclude summary judgment.

                                  27   Hoover v. Switlik Parachute Co., 663 F.2d 964, 968 (9th Cir. 1981). On the other hand, the Ninth

                                  28   Circuit has made clear that “neither a desire to cross-examine an affiant nor an unspecified hope of
                                                                                           57
                                         Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 58 of 64




                                   1   undermining his or her credibility suffices to avert summary judgment.” Nat’l Union Fire Ins. Co.

                                   2   of Pittsburgh, Pa. v. Argonaut Ins. Co., 701 F.2d 95, 97 (9th Cir. 1983); see also Siddiqui v. AG

                                   3   Commc’n Sys. Corp., 233 Fed. App’x 610, 613 (9th Cir. 2007) (“Siddiqui’s challenges to the

                                   4   weight of the evidence and the credibility and bias of potential witnesses do not create triable

                                   5   issues of fact that would preclude summary judgment.”).

                                   6          Having reviewed the handful of alleged inconsistencies between the two Plaintiffs’

                                   7   deposition testimony, the Court concludes that they do not create a genuine issue of material fact

                                   8   as to the August 2016 visit. First of all, though Defendants say these are inconsistencies, there are

                                   9   no actual contradictions; rather, Defendants point to facts that one or both Plaintiffs reported in

                                  10   their declaration but “did not recall” during their deposition. These are not “clear and

                                  11   unambiguous” inconsistencies that fatally undermine the declarations. Van Asdale v. Intl Game

                                  12   Tech., 577 F.3d 989, 998 (9th Cir. 2009). Moreover, none of the supposed inconsistencies involve
Northern District of California
 United States District Court




                                  13   the particular fact at hand: whether Plaintiff Lane encountered Item 39 in the Women’s Restroom.

                                  14   See Def. Opp. to Pl. Mot. at 24 (citing ECF 78-5 at 13). At most, the alleged inconsistencies

                                  15   amount to a “general erosion” of Plaintiffs’ credibility, which is not sufficient grounds to deny

                                  16   summary judgment. Ross v. City of Tustin, No. SACV182219JVSDFM, 2020 WL 1269839, at *6

                                  17   (C.D. Cal. Jan. 7, 2020); cf. Garcia v. Cty. of Los Angeles, No. CV 12-848-GW(FFMX), 2013

                                  18   WL 12165670, at *5 (C.D. Cal. Apr. 29, 2013) (“[E]ven if the deposition testimony is somewhat

                                  19   inconsistent with Plaintiff’s declaration, the Court would not find that these inconsistencies are

                                  20   sufficiently glaring” to warrant excluding the declaration).

                                  21          Defendants also contend that Plaintiffs were obligated to ask the Nick’s employees for

                                  22   assistance, and that their failure to do so bars their claims. Def. Opp. to Pl. Mot. at 23. They cite a

                                  23   single case from the District of Colorado, Colorado Cross-Disability Coal. v. Too (Delaware),

                                  24   Inc., 344 F. Supp. 2d 707, 715 (D. Colo. 2004)). In holding that plaintiffs were not deprived of

                                  25   access to Defendant Too’s merchandise, the court explained: “If Plaintiffs encounter movable

                                  26   displays in their way, they may ask for help from salespeople who, under Too’s own policies, will

                                  27   assist them by “graciously” moving the display.” Id. Here, Defendants attest that their employees

                                  28   “were ready and able to assist Plaintiffs overcome any access issues—particularly with the snack
                                                                                         58
                                         Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 59 of 64




                                   1   counter.” Id. (citing Fant. Decl. ¶ 15). But even if this argument might have some force as to the

                                   2   snack counter, it does not extend to the Women’s Restroom. For one, Defendants have not

                                   3   introduced evidence that their staff are available to assist customers in the restrooms. See Fant.

                                   4   Decl. ¶ 15. More to the point, the case Defendants cite dealt with “movable displays”—not

                                   5   permanent fixtures like the grab bar at issue. The suggestion that an individual is not deprived of

                                   6   access to the toilet because an employee could assist her is simply not reasonable.

                                   7          In sum, Defendants have not shown that they are entitled to summary judgment as to any

                                   8   of the above Unruh Act claims; their motion is DENIED. At the same time, Plaintiffs have not

                                   9   met their summary judgment burden on their motions concerning the June 18, 2016 visit or on

                                  10   Plaintiff Daughtery’s motion concerning the August 7, 2016 visit; those motions are DENIED.

                                  11   The Court GRANTS summary judgment in Plaintiff Lane’s favor only as to the August 7, 2016

                                  12   visit and awards Plaintiff Lane $4,000.
Northern District of California
 United States District Court




                                  13              ii.    Deterrence on October 2018
                                  14          Plaintiffs also seek damages for a single instance of deterrence based on their desire to see

                                  15   Roma when it was showing at the Nick in October 2018. The Unruh Act lays out two

                                  16   requirements for statutory damages based on an instance of deterrence:

                                  17                    (1) The plaintiff had actual knowledge of a violation or violations that
                                                            prevented or reasonably dissuaded the plaintiff from accessing a
                                  18                        place of public accommodation that the plaintiff intended to use
                                                            on a particular occasion.
                                  19
                                                        (2) The violation or violations would have actually denied the
                                  20                        plaintiff full and equal access if the plaintiff had accessed the
                                                            place of public accommodation on that particular occasion.
                                  21
                                       Cal. Civ. Code § 55.56(d).
                                  22
                                              Plaintiffs have introduced evidence in the form of their declarations that Roma was playing
                                  23
                                       at the Nick in October 2018, that they wanted to see the film, and that they were deterred from
                                  24
                                       doing so by “the inaccessible features.” Lane Decl. ¶ 12; Daugherty Decl. ¶ 11. Again, the
                                  25
                                       declarations themselves do not identify all of these “inaccessible features.” However, the Court
                                  26
                                       observes that October 2018 post-dates the April 2017 site inspection in this case, which means that
                                  27
                                       Plaintiffs had actual knowledge of Items 3, 4, 7, 8, 20, 27, 39, 41, 42, 51, 56, and 62 from that
                                  28
                                                                                          59
                                         Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 60 of 64




                                   1   inspection. Finally, the Court is satisfied that these 12 barriers to accessibility would have actually

                                   2   denied Plaintiffs full and equal access to the Nick. The Court concludes that Plaintiffs have

                                   3   carried their burden of showing they were deterred from accessing the Nick on October 2018.

                                   4          Defendants do not raise any dispute as to the foregoing. Their only argument against

                                   5   awarding statutory damages is that “Plaintiffs have a duty to mitigate [their] damages and must

                                   6   provide a reasonable explanation for repeatedly going back to a location with purportedly known

                                   7   access barriers . . . but have utterly failed to do so.” Def. Opp. to Pl. Mot. at 25 (citing Cal. Civ.

                                   8   Code § 55.66, 2012 Note). This argument is wholly undeveloped. Defendants have not identified

                                   9   any source for this duty to mitigate or explained what it requires Plaintiffs to do. Indeed, some

                                  10   courts in this Circuit have rejected the imposition of a duty to mitigate. See, e.g., Johnson v.

                                  11   Guedoir, 218 F. Supp. 3d 1096, 1102-03 (E.D. Cal. 2016) (“This section [55.56] does not create a

                                  12   duty to mitigate, but merely states that where one exists the section does not alter said duty.”);
Northern District of California
 United States District Court




                                  13   Schutza v. City of San Diego, No. 313CV2992CABKSC, 2017 WL 3149509, at *7 (S.D. Cal. July

                                  14   24, 2017) (“The Court continues to find that there is no requirement that Plaintiff mitigate

                                  15   damages when he is merely seeking statutory damages.”), aff’d, 756 Fed. App’x 768 (9th Cir.

                                  16   2019). Under these circumstances, the Court does not believe that mitigation is a material issue.

                                  17          Because Defendants have not established a genuine dispute of material fact as to Plaintiffs’

                                  18   entitlement to deterrence-based statutory damages claim, the Court GRANTS summary judgment

                                  19   in both Plaintiffs’ favor. Each Plaintiff shall be awarded $4,000.

                                  20        G.    Claims under the California Disabled Persons Act
                                  21          The FAC also contains claims under the California Disabled Persons Act (“CDPA”). The

                                  22   CDPA guarantees that “[i]ndividuals with disabilities shall be entitled to full and equal access, as

                                  23   other members of the general public, to accommodations, advantages, facilities, ... places of public

                                  24   accommodation, amusement, or resort, and other places to which the general public is invited

                                  25   . . . .” Cal. Civ. Code § 54.1(a)(1). The statute then goes on to define “Full and equal access” as

                                  26   “access that meets the standards of Titles II and III of the [ADA] and federal regulations adopted

                                  27   pursuant thereto, except that, if the laws of this state prescribe higher standards, it shall mean

                                  28   access that meets those higher standards.” Cal. Civ. Code § 54.1(a)(3). The CDPA provides for
                                                                                          60
                                         Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 61 of 64




                                   1   money damages for violations of the right to “full and equal access,” including “actual damages

                                   2   and any amount as may be determined by a jury, or the court sitting without a jury, up to a

                                   3   maximum of three times the amount of actual damages but in no case less than one thousand

                                   4   dollars ($1,000).” See Cal. Civ. Code § 54.3(a). As with the Unruh Act, statutory damages may

                                   5   be had without a showing of actual damages. See Munson, 46 Cal. 4th at 677-78.

                                   6          In other words, § 54.1 is “a means of enforcing separate, applicable accessibility

                                   7   standards” under either the ADA or state law. Earll v. eBay, Inc., 599 Fed. App’x 695, 696 (9th

                                   8   Cir. 2015) (Because “Earll failed to allege violation of any separate, applicable accessibility

                                   9   standard” such as the ADA, “Earll’s Disabled Persons Act claim fails as a matter of law.”).

                                  10   Specifically, as relevant here, a violation of the ADA or the California Health and Safety Code

                                  11   also constitutes a violation of the CDPA. Thus, Plaintiffs would be entitled to summary judgment

                                  12   on the issue of whether an Item violates the CDPA if and only if the Court granted summary
Northern District of California
 United States District Court




                                  13   judgment on the associated ADA claim or California Health and Safety Code claim. Plaintiffs

                                  14   would then be required to demonstrate that “he or she was denied equal access on a particular

                                  15   occasion” as a result of the violation, just as the Unruh Act. Antoninetti v. Chipotle Mexican Grill,

                                  16   Inc., 643 F.3d 1165, 1177 (9th Cir. 2010) (quoting Café Royale, 218 Cal. App. 3d at 183) (internal

                                  17   quotation marks omitted).

                                  18          However, neither party addresses the CDPA claims in their motions for summary

                                  19   judgment. In particular, Plaintiffs have not presented a request for a particular amount of damages

                                  20   or set forth the facts demonstrating their entitlement to such damages. What Plaintiffs do make

                                  21   clear is that they assert their CDPA claims in the alternative—i.e., if the Court does not hold

                                  22   Defendants liable under the Unruh Act. Pl. Mot. at viii. That is because “[a] person may not be

                                  23   held liable for damages pursuant to both this section and Section 52 for the same act or failure to

                                  24   act.” Cal. Civ. Code § 54.3(c). That is, if the Court awards damages under the CDPA, it may not

                                  25   award damages under the Unruh Act, and vice versa. See Rodriguez, 10 F. Supp. 3d at 1074

                                  26   (explaining that “double recovery” under these statutes is “not permitted). And remember, the

                                  27   Unruh Act authorizes $4,000 in statutory damages compared to the CDPA’s $1,000.

                                  28   Consequently, Plaintiffs may have elected not to focus on their CDPA claims until their Unruh
                                                                                         61
                                         Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 62 of 64




                                   1   Act claims have been resolved.

                                   2             In light of the foregoing, the Court DENIES any motion for summary judgment as to

                                   3   Plaintiffs’ CDPA claims.

                                   4        H.      Claims under the UCL
                                   5             Last, the Court comes to Plaintiffs’ claims under the UCL, Cal. Bus. & Prof. Code §§

                                   6   17200 et seq. FAC ¶¶ 36-45. The UCL prohibits any “unlawful, unfair or fraudulent business

                                   7   practice and unfair, deceptive, untrue or misleading advertising.” Cal. Bus. & Prof. Code § 17200.

                                   8   The California Supreme Court has made clear that this statute prohibits three separate types of

                                   9   unfair competition: (1) unlawful acts or practices, (2) unfair acts or practices, and (3) fraudulent

                                  10   acts or practices. See Cel-Tech Commc’ns, Inc. v. Los Angeles Cellular Tel. Co., 20 Cal.4th 163,

                                  11   180 (1999). Plaintiffs appear to bring their claims under both the unlawful and unfair prongs. See

                                  12   FAC ¶ 42. The “unlawful” prong of the UCL “borrows violations of other laws and treats them as
Northern District of California
 United States District Court




                                  13   unlawful practices that the unfair competition law makes independently actionable.” Cel-Tech, 20

                                  14   Cal. 4th at 180 (internal quotation marks omitted). Plaintiffs predicate their claim under the

                                  15   “unlawful prong” on Defendants’ alleged violations of the ADA, the California Disabled Persons

                                  16   Act, the Unruh Act, and the California Health and Safety Code. FAC ¶¶ 41-42. As for the “unfair

                                  17   prong,” unfair business practices include those practices that are “immoral, unethical, oppressive,

                                  18   unscrupulous or substantially injurious to consumers.” Drum v. San Fernando Valley Bar Ass’n,

                                  19   182 Cal. App. 4th 247, 257 (2010). Plaintiffs believe Defendants’ acts of discrimination against

                                  20   persons with disabilities qualify. See FAC ¶¶ 42-43.

                                  21             Of relevance here, a person may bring a claim under the UCL only if he “has suffered

                                  22   injury in fact and has lost money or property as a result of the unfair competition.” Cal. Bus. &

                                  23   Prof. Code § 17204. To satisfy this requirement, the plaintiff must “(1) establish a loss or

                                  24   deprivation of money or property sufficient to qualify as injury in fact, i.e., economic injury, and

                                  25   (2) show that that economic injury was the result of, i.e., caused by, the unfair business practice or

                                  26   false advertising that is the gravamen of the claim.” Kwikset Corp. v. Superior Court, 51 Cal. 4th

                                  27   310, 322 (2011). Note that the plaintiff bears the burden of establishing these elements. Note also

                                  28   that the “injury must be economic, at least in part”; other forms of injury-in-fact under Article III
                                                                                         62
                                         Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 63 of 64




                                   1   standing do not suffice. Id. at 323-24. Here, Defendants ask for summary judgment on the ground

                                   2   that Plaintiffs have failed to show that they suffered an economic injury. Def. Mot. at 21.

                                   3             Plaintiffs provide no response in any of their briefing on the motions for summary

                                   4   judgment. The Court observes that in the FAC, Plaintiffs allege they “have lost money or property

                                   5   as a result of defendants’ unfair business practices and policies” because, inter alia, “although they

                                   6   paid the same [ticket] price,” they “could not use some of the movie theater complex facilities that

                                   7   are offered to all customers.” FAC ¶ 43. This allegation could be considered a theory under

                                   8   which Plaintiffs “acquire[d] in a transaction less, than he or she otherwise would have” as a result

                                   9   of Defendants’ failure to make the Nick accessible. Kwikset Corp., 51 Cal. App. 4th at 323.

                                  10   However, the Court does not reach the question whether the FAC presents a colorable theory of

                                  11   economic injury because Plaintiffs’ failure to respond to Defendants’ argument for summary

                                  12   judgment amounts to an abandonment of their UCL claims. Jenkins, 398 F.3d at 1095 n. 4.
Northern District of California
 United States District Court




                                  13   Defendants’ motion for summary judgment is GRANTED.

                                  14    V.       ORDER
                                  15             To summarize, the Court rules on the parties’ cross-motions for summary judgment, ECF

                                  16   69, 76, as follows:

                                  17         •   The Court DISMISSES Plaintiffs’ various state and federal law claims as to Items 6, 14

                                  18             and 28 for lack of standing.

                                  19         •   The Court DENIES Defendants’ motion for summary judgment as to the ADA claims.

                                  20             The Court GRANTS IN PART and DENIES IN PART Plaintiffs’ motion for summary

                                  21             judgment as to the ADA claims.

                                  22         •   The Court GRANTS IN PART and DENIES IN PART each parties’ motions for summary

                                  23             judgment as to the California Health and Safety Code claims.

                                  24         •   The Court DENIES Defendants’ motion for summary judgment as to the Unruh Act

                                  25             claims. The Court GRANTS IN PART and DENIES IN PART Plaintiffs’ motion for

                                  26             summary judgment as to the Unruh Act claims.

                                  27         •   The Court DENIES both parties’ motions for summary judgment as to the CDPA claims.

                                  28         •   The Court GRANTS Defendants’ motion for summary judgment as to the UCL claims.
                                                                                         63
                                         Case 5:16-cv-06790-BLF Document 97 Filed 04/24/20 Page 64 of 64




                                   1

                                   2   IT IS SO ORDERED.

                                   3

                                   4   Dated: April 24, 2020

                                   5                                        ______________________________________
                                                                            BETH LABSON FREEMAN
                                   6                                        United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                            64
